Exhibit 10.17

TWO PARAGON CENTRE

AMENDED AND RESTATED LEASE AGREEMENT

BY AND BETWEEN

PARAGON CENTRE HOLDINGS, LLC, AS LANDLORD AND

TEXAS ROADHOUSE HOLDINGS LLC, AS TENANT

January 1, 2006


--------------------------------------------------------------------------------




LEASE AGREEMENT

TABLE OF CONTENTS

ARTICLE I.

 

Basic Lease Provisions

 

ARTICLE X.

 

 

 

 

 

 

Section 10.1

 

Subordination

ARTICLE II.

 

 

 

Section 10.2

 

Estoppel Certificate or Three-Party Agreement

Section 2.1

 

Premises

 

Section 10.2

 

Notices

Section 2.2

 

Term

 

 

 

 

Section 2.3

 

Use

 

ARTICLE XI.

 

 

 

 

 

 

Section 11.1

 

Right to Relocate Tenant

ARTICLE III.

 

 

 

Section 11.2

 

Rights and Remedies Cumulative

Section 3.1

 

Rental Payments

 

Section 11.3

 

Legal Interpretation

Section 3.2

 

Additional Rent

 

Section 11.4

 

Tenant’s Authority

Section 3.3

 

Security Deposit

 

Section 11.5

 

No Brokers

 

 

 

 

Section 11.6

 

Consents by Landlord

ARTICLE IV.

 

 

 

Section 11.7

 

Joint and Several Liability

Section 4.1

 

Services

 

Section 11.8

 

Independent Covenants

Section 4.2

 

Keys and Locks

 

Section 11.9

 

Attorneys’ Fees and Other Expenses

Section 4.3

 

Graphics and Building Directory

 

Section 11.10

 

Recording

ARTICLE V.

 

 

 

Section 11.11

 

Disclaimer; Waiver of Jury Trial

Section 5.1

 

Occupancy of Premises

 

Section 11.12

 

No Access to Roof

Section 5.2

 

Entry for Repairs and Inspection

 

Section 11.13

 

Parking

Section 5.3

 

Hazardous Materials

 

Section 11.14

 

No Accord or Satisfaction

 

 

 

 

Section 11.15

 

Acceptance

ARTICLE VI.

 

 

 

Section 11.16

 

Waiver of Counterclaim

Section 6.1

 

Leasehold Improvements

 

Section 11.17

 

Time Is of the Essence

Section 6.2

 

Repairs by Landlord

 

Section 11.18

 

Counterparts

Section 6.3

 

Repairs by Tenant

 

Section 11.19

 

Execution and Delivery of Lease

Section 6.4

 

Liens

 

Section 11.20

 

Real Estate Investment Trust

Section 6.5

 

Indemnification

 

 

 

 

 

 

 

 

EXHIBITS

 

 

ARTICLE VII.

 

 

 

Exhibit A

 

Land

Section 7.1

 

Condemnation

 

Exhibit B

 

Floor Plan(s) of Premises

Section 7.2

 

Force Majeure

 

Exhibit C

 

Special Stipulations

Section 7.3

 

The or Other Casualty

 

Exhibit D

 

INTENTIONALLY OMITTED

Section 7.4

 

Insurance

 

Exhibit E

 

Work Letter Agreement

Section 7.5

 

Waiver of Subrogation Rights

 

Exhibit F

 

Building Rules and Regulations

 

 

 

 

 

 

 

ARTICLE VIII.

 

 

 

 

 

 

Section 8.1

 

Default by Tenant

 

 

 

 

Section 8.2

 

Landlord’s Remedies

 

 

 

 

Section 8.3

 

Duty to Relet or Mitigate

 

 

 

 

Section 8.4

 

Reentry

 

 

 

 

Section 8.5

 

Rights of Landlord in Bankruptcy

 

 

 

 

Section 8.6

 

Waiver of Certain Rights

 

 

 

 

Section 8.7

 

NonWaiver

 

 

 

 

Section 8.8

 

Holding Over

 

 

 

 

Section 8.9

 

Abandonment of Personal Property

 

 

 

 

 

 

 

 

 

 

 

ARTICLE IX.

 

 

 

 

 

 

Section 9.1

 

Transfers

 

 

 

 

Section 9.2

 

Assignment by Landlord

 

 

 

 

Section 9.3

 

Limitation of’ Landlord’s Liability

 

 

 

 

 


--------------------------------------------------------------------------------




AMENDED AND RESTATED LEASE AGREEMENT

THIS AMENDED AND RESTATED LEASE AGREEMENT (this “Lease”) is made and entered
into as of the 1st day of January, 2006, by and between PARAGON CENTRE HOLDINGS,
LLC, a Kentucky limited liability company (“Landlord”), whose address is 6060
Dutchmans Lane, Louisville, Kentucky 40205, and TEXAS ROADHOUSE HOLDINGS LLC, a
Kentucky limited liability company (“Tenant”), whose address is 6040 Dutchmans
Lane, Suite 200, Louisville, Kentucky 40205; Attn: Sheila C. Brown, Esq.,
General Counsel. Subject to all of the terms, provisions, covenants and
conditions of this Lease, and in consideration of the mutual covenants,
obligations and agreements contained in this Lease, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Landlord and Tenant agree as follows:

ARTICLE I.


BASIC LEASE PROVISIONS

As of the Commencement Date (as defined below), this Lease shall be a
replacement for and shall operate to terminate that certain Lease Agreement
dated August 15, 2003 by and between Tenant and Paragon Centre Associates, LLC
as assigned to Landlord pursuant to (i) that certain Assignment of Lease and
Security Deposit, Assumption Agreement dated January 28, 2004 by and between
Paragon Centre Associates, LLC and Landlord and Tenant’s Consent dated January
28, 2004 by and between Landlord and Tenant, together with all amendments
thereto that may have been made from time to time by, and between the parties
and (ii) that certain Agreement Regarding Satellite Antenna dated November 6,
2001, (collectively, the “Prior Lease”). Landlord, for and in consideration of
the rents and all other charges and payments hereunder and of the covenants,
agreements, terms, provisions and conditions to be kept and performed hereunder
by Tenant hereby directly renews, demises and leases to Tenant and Tenant hereby
directly renews, hires, leases and takes from Landlord, the premises described
below, subject to all matters hereinafter set forth and upon and subject to the
covenants, agreements, terms, provisions and conditions of this Lease for the
term hereinafter stated. For purposes of this Lease, the following terms shall
have the meanings ascribed to them below:

Building shall mean the approximately 61,704 square feet of Rentable Area
(hereinafter defined) situated upon the Land (hereinafter defined) commonly
known as Two Paragon Centre located at 6040 Dutchmans Lane, Louisville,
Jefferson County, Kentucky 40205, as the same currently exists or as it may from
time to time hereafter be expanded or modified.

Commencement Date shall mean January 1, 2006.

Complex shall mean the Project together with that certain office building known
as One Paragon Centre located at 6060 Dutchmans Lane, Louisville, Kentucky, the
Land upon which the Building and One Paragon Centre are located, and all
improvements and additional facilities serving or benefiting the Building and
One Paragon Centre from time to time.

Expense Stop shall mean $6.00 per rentable square foot.

Expiration Date shall mean December 31, 2020.

Guarantor (whether one or more) shall mean None.

Land shall mean that certain tract of land situated in Jefferson County,
Kentucky, and more particularly described on Exhibit A attached hereto and
hereby made a part hereof.

Lease Year shall mean each consecutive twelve (12) month period during the Term
commencing with the Commencement Date.

Project shall mean the Building, together with the Land, the parking garage or
parking area serving the Building, if any, all other improvements situated on
the Land or directly benefiting the Building, and all additional facilities or
improvements directly benefiting the Building that may be constructed in
subsequent years.

Security Deposit shall mean $24,702.13, currently being held by Landlord under
the Prior Lease.

ARTICLE II.

Section 2.1            Premises. The Premises demised by this Lease shall
initially consist of a total 46,746 square feet of Rentable Area (as hereinafter
defined) known as Suite 400 (16,023 square feet of Rentable Area), Suite 100
(3,082 square feet of Rentable Area), Suite 110 (2,416 square feet of Rentable
Area), Suite 120 (2,994 square feet of Rentable Area), Suite 130 (2,313 square
feet of Rentable Area), Suite 140 (1,334 square feet of Rentable Area), Suite
150 (3,317 square feet of Rentable Area), Suite 200 (8,040 square feet of
Rentable Area), Suite 300 (4,334 square feet of Rentable Area), Suite 305 (1,488
square feet of Rentable Area), and Suite 310 (1,405 square feet of Rentable
Area) on Floors 4, 1, 2, and 3 of the Building (collectively, the “Premises”).
The Premises are outlined on Exhibit B attached hereto and hereby made a part
hereof. All square footage (the “Rentable Area”) utilized in this Lease has
been, or will be as to future space, made by measuring the gross area within the
inside surface of the outer glass of the exterior walls of the Premises, to the
mid-point of any walls separating portions of the Premises from Common Areas and
Services Areas, subject to the following: (a) Rentable Area shall not include
any Service Area; (b) Rentable Area shall include a pro rata portion of the
Common Areas in the Building, such pro ration based upon the ratio of the
Rentable Area within the Premises to the total Rentable Area in the Building,
both determined without regard to the Common Areas; and (c) Rentable Area shall
include


--------------------------------------------------------------------------------




columns and/or projection(s) which protrude into the Premises and/or the Common
Areas. For purposes of the foregoing, “Service Areas” shall mean those areas of
the Building within the outside walls used for elevator mechanical rooms,
building stairs, fire towers, elevator shafts, flue, vents, stacks, pipe shafts
and vertical ducts (but shall not include any such areas for the use of any
particular tenant); and “Common Areas” shall mean those areas of the Building
devoted to corridors, elevator foyers, atria, restrooms, mechanical rooms,
janitorial closets, electrical and telephone closets, vending areas and other
facilities provided for the common use or benefit of tenants generally and/or
the public. For all other purposes of this Lease except the foregoing
calculation of Rentable Area, the term “Common Areas” shall also mean all other
areas and facilities, including lobbies, parking facilities, sidewalks,
landscapings, driveways, restrooms and similar improvements, serving the
Building and/or the Project. Unless otherwise specifically designated, all
references to square footage or square feet in this Lease are to Rentable Area.

Section 2.2            Term. The Term of this Lease shall begin on the
Commencement Date set forth above and shall expire on the Expiration Date unless
extended or sooner terminated in accordance with the provisions of this Lease;
provided however, that Tenant’s obligation to pay Base Rent and Tenant’s Pro
Rata Share of Operating Expenses (hereinafter defined) for Suite 150 commences
on March 1, 2006.

Section 2.3            Use. The Premises are to be used only for general office
purposes and for no other business or purpose without the prior written consent
of Landlord. No act shall be done in or about the Premises that is unlawful or
that will increase the existing rate of insurance on the Building. In the event
of a breach of this covenant, Tenant shall immediately cease the performance of
such unlawful act or such act that is increasing or has increased the existing
rate of insurance and shall pay to Landlord any and all increases in insurance
premiums resulting from such breach. Tenant shall not commit or allow to be
committed any waste upon the Premises, or any public or private nuisance or
other act or thing which disturbs the quiet enjoyment of any other tenant in the
Building. If any of Tenant’s office machines or equipment unreasonably disturb
any other tenant in the Building, then Tenant shall provide adequate insulation,
or take such other action as may be necessary to eliminate the noise or
disturbance at its sole cost and expense. Tenant shall not without Landlord’s
prior consent install any equipment, machine, device, tank or vessel which is
subject to any federal, state or local permitting requirement. Tenant at its
expense, shall comply with all laws, statutes, ordinances and governmental
rules, regulations or requirements governing the installation, operation and
removal of any such equipment, machine, device, tank or vessel. Tenant at its
expense, shall comply with all laws, statutes, ordinances, governmental rules,
regulations or requirements, and the provisions of any recorded documents now
existing or hereafter in effect relating to its use, operation or occupancy of
the Premises and shall observe such reasonable rules and regulations as may be
adopted and made available to Tenant by Landlord from time to time for the
safety, care and cleanliness of the Premises or the Building and for the
preservation of good order therein. The current rules and regulations for the
Building are attached hereto as Exhibit F. Without limiting the foregoing,
Tenant agrees to be wholly responsible at Tenant’s sole cost and expense for any
accommodations or alterations which need to be made to the Premises, subject to
Landlord approval, to comply with the provisions of the Americans With
Disabilities Act of 1990, as amended.

ARTICLE III.

Section 3.1            Rental Payments.

(a)           Base Rent. Commencing on the Commencement Date for the Premises
and continuing thereafter throughout the Term, Tenant shall pay the Base Rent
described in this paragraph, which is due and payable each Lease Year during the
Term hereof in twelve (12) equal installments on the first (1st) day of each
calendar month during the Term, and Tenant shall make such installments to
Landlord at Landlord’s address specified in this Lease (or such other address as
may be designated by Landlord from time to time) monthly in advance. Base Rent
during the Term for the Premises shall be as follows:

Term

 

Premises

 

Base Rent
Per Rentable
Square Foot

 

Total
Base Rent

 

Base Rent
Monthly

 

1/1/06—2/28/06

 

400, 100, 110, 120,
130, 140, 200, 300,
305, 310

 

$                    17.54

 

$        761,744.66

 

$              63,478.72

 

3/1/06—12/31/06

 

400, 100, 110, 120,
130, 140, 150, 200,
300, 305, 310

 

$                    17.54

 

$        819,924.84

 

$              68,327.07

 

1/1/07-12/31/15

 

400, 100, 110, 120,
130, 140, 150, 200,
300, 305, 310

 

$                    18.34

 

$        857,321.64

 

$              71,443.47

 

1/1/16—12/31/20

 

400, 100, 110, 120,
130, 140, 150, 200,
300, 305, 310

 

95% Fair Market Rent (as defined in Exhibit C,
Special Stipulations)

 

 

The foregoing Base Rent includes the Expense Stop. So long as Tenant is not then
in default under this Lease, in the event Tenant has paid Landlord any Prepaid
Rent such Prepaid Rent shall be applied to the first (1st) monthly installment
of Base Rent due hereunder.

(b)           Partia­l Month. If the Commencement Date is other than the first
(1st) day of a calendar month or if this Lease expires or terminates on a day
other than the last day of a calendar month, then the installments of Base Rent
for such


--------------------------------------------------------------------------------




month or months shall be prorated based upon multiplying the applicable Base
Rent by a fraction, the numerator of which shall be the number of days of the
Term occurring during said commencement or termination month, as the case may
be, and the denominator of which shall be the number of days in such month.

(c)           Payment; Late Charge; Past Due Rate. The Base Rent, the Additional
Rent (hereinafter defined), any Prepaid Rent and any and all other payments
which Tenant is obligated to make to Landlord under this Lease shall constitute
and are sometimes hereinafter collectively referred to as “Rent.” Tenant shall
pay all Rent and other sums of money as shall become due from and payable by
Tenant to Landlord in lawful money of the United States of America at the times
and in the manner provided in this Lease, without demand, deduction, abatement,
setoff, counterclaim or prior notice. Tenant hereby acknowledges that late
payment to Landlord of Rent or other sums due hereunder will cause Landlord to
incur costs not contemplated by this Lease, the exact amount of which will be
extremely difficult to ascertain. If any Rent or other sum due from Tenant is
not received on or before its due date, then Tenant shall pay to Landlord
immediately upon Landlord’s demand therefor a late charge in an amount equal to
five percent (5%) of such overdue amount plus any attorneys’ fees and costs
incurred by Landlord by reason of Tenant’s failure to pay Rent and other charges
when due hereunder. Additionally, all Rent under this Lease shall bear interest
from the date due until paid at the lesser of twelve percent (12%) or the
maximum non-usurious rate of interest then permitted by the applicable laws of
the state in which the Building is located or the United States of America,
whichever shall permit the higher non-usurious rate, such interest being in
addition to and cumulative of any other rights and remedies which Landlord may
have with regard to the failure of Tenant to make any such payments under this
Lease.

Section 3.2            Additional Rent.

(a)           Definitions:

(i)            “Base Operating Expenses” is calculated by multiplying the
Expense Stop by the Rentable Area of the Premises. At the applicable
Commencement Date for each suite under this Lease, and in the event that this
Lease is later modified to further increase or to decrease the amount of
rentable square feet in the Premises demised hereby, the total amount of Base
Operating Expenses shall be adjusted, as appropriate, based upon the Expense
Stop, to reflect the new square footage of the Premises unless the amendment or
other written agreement modifying this Lease specifies otherwise.

(ii)           “Operating Expenses” means all expenses, costs and disbursements
of every kind and nature relating to or incurred or paid in connection with the
ownership and operation of the Project computed on an accrual basis in
accordance with generally accepted accounting principles consistently applied,
including but not limited to the following:

(A)          wages and salaries of all persons engaged in the operation,
maintenance, security or access control of the Project including all taxes,
insurance and benefits relating thereto;

(B)           the cost of all supplies, tools, equipment and materials used in
the operation and maintenance of the Project including rental fees for the same,
if such items are not purchased and amortized pursuant to this Section 3.2
below;

(C)           the cost of all utilities for the Project, including but not
limited to the cost of water and power, heating, lighting, air conditioning and
ventilating (excluding those costs billed to specific tenants) of the Building
and Project;

(D)          the cost of all maintenance and service agreements for the Project
and the equipment therein, including but not limited to alarm service, security
service, access control, landscaping, window cleaning, pest control, elevator
maintenance and janitorial service;

(E)           the cost of repairs and general maintenance, excluding (y) repairs
and general maintenance paid by proceeds of insurance, by Tenant or by other
third parties, and (z) alterations attributable solely to tenants of the
Building;

(F)           amortization (together with reasonable financing charges) of the
cost of capital investment items which are installed for the purpose of reducing
operating expenses, promoting safety, complying with governmental requirements
or maintaining the quality of the Building;

(G)          the cost of all insurance relating to the Project including, but
not limited to, the cost of property insurance, casualty, rental loss and
liability insurance applicable to the Project and Landlord’s personal property
used in connection therewith and the cost of deductibles paid on claims made by
Landlord;

(H)          Landlord’s and/or Landlord’s managing agent’s accounting and audit
costs and attorneys’ fees applicable to the Project;

(I)            all property management fees for the Project; and

(J)            all taxes, assessments and governmental charges, whether or not
directly paid by Landlord, whether federal, state, county or municipal and
whether they are imposed by taxing districts or authorities currently taxing the
Project or by others subsequently created or otherwise, and any other taxes and
assessments, assessed against or attributable to the Project or its operation,
excluding, however, federal and state taxes on income, death taxes, franchise
taxes and any taxes imposed or measured on or by the income of Landlord from the
operation of the Project or


--------------------------------------------------------------------------------




imposed in connection with any change of ownership of the Project together with
the reasonable cost (including attorneys, consultants and appraisers) of any
negotiation, contest or appeal pursued by Landlord in an effort to reduce any
such tax, assessment or charge, and all of Landlord’s administrative costs in
relation to the foregoing (“Real Estate Taxes”); provided, however, that if at
any time during the Term the present method of taxation or assessment shall be
so changed that the whole or any part of the taxes, assessments, levies,
impositions or charges now levied, assessed or imposed on real estate and the
improvements thereof shall be changed and as a substitute therefor, or in lieu
of or in addition thereto, taxes, assessments, levies, impositions or charges
shall be levied, assessed or imposed wholly or partially as a capital levy or
otherwise on the rents received from the Project or the rents reserved herein or
any part thereof, then such substitute or additional taxes, assessments, levies,
impositions or charges, to the extent so levied, assessed or imposed, shall be
deemed to be included within the Real Estate Taxes to the extent that such
substitute or additional tax would be payable if the Project were the only
property of the Landlord subject to such tax.

(iii)          “Adjustment Period” means each calendar year occurring during the
Term beginning with calendar year 2005, which shall be the first Adjustment
Period.

(iv)          “Tenant’s Pro Rata Share” means the percentage calculated by
dividing the rentable area of the Premises (numerator) by the rentable area of
the Building (denominator), and expressing the fraction as a percentage.

(b)           Gross-Up Adjustment if the Building is less than fully occupied or
if Building Standard Landlord Services are not provided to the entire Building
during any Adjustment Period, then Operating Expenses for such Adjustment Period
shall be “grossed up” by Landlord to that amount of Operating Expenses that
using reasonable projections, would normally be expected to be incurred during
the Adjustment Period if the Building was ninety-five percent (95%) occupied and
receiving Building Standard Landlord Services during the Adjustment Period, as
determined under generally accepted accounting principles consistently applied.

(c)           Payment by Tenant. If Tenant’s Pro Rata Share of the Operating
Expenses for any Adjustment Period exceeds the Base Operating Expenses (any such
excess being known collectively as the “Expense Increase”), then Tenant agrees
to pay Landlord as additional rent (the “Additional Rent”) such Expense
Increase.

(d)           Manner of Payment.

(i)            Landlord may give Tenant notice of Landlord’s estimate of amounts
payable under this Section 3.2 for each Adjustment Period based upon generally
accepted accounting principles consistently applied. By the first day of each
month during the Adjustment Period, Tenant shall pay Landlord one-twelfth
(1/12th) of the estimated amount. If for any reason the estimate is not given
before the Adjustment Period begins, Tenant shall continue to pay on the basis
of the previous year’s estimate, if any, until the month after the new estimate
is given.

(ii)           Within one hundred twenty (120) days after each Adjustment Period
ends, or as soon thereafter as reasonably practical, Landlord shall give Tenant
a statement (the “Statement”) showing the: (A) actual Operating Expenses for the
Adjustment Period; (B) Base Operating Expenses; (C) the Expense Increase for the
Adjustment Period; (D) the amount of Tenant’s Pro Rata Share of the Expense
Increase; (E) the amount if any, paid by Tenant during the Adjustment Period
towards the Expense Increase; and (F) the amount Tenant owes towards the Expense
Increase or the amount Landlord owes as a refund. Delay by Landlord in providing
to Tenant any Statement shall not relieve Tenant from the obligation to pay any
Expense Increase upon the rendering of such Statements.

(iii)          If the Statement shows that the actual amount Tenant owes for the
Adjustment Period is less than any estimated Expense Increase paid by Tenant
during the Adjustment Period, Landlord shall return the difference (the
“Overpayment”). If the Statement shows that the actual amount Tenant owes is
more than any estimated Expense Increase paid by Tenant during the Adjustment
Period, Tenant shall pay the difference (the “Underpayment”). The Overpayment or
Underpayment shall be paid within thirty (30) days after the Statement is
delivered to Tenant.

(iv)          During any Adjustment Period in which this Lease is not in effect
for a complete calendar year, unless it was ended due to Tenant’s default,
Tenant’s obligation for Additional Rent for those Adjustment Periods shall be
prorated by multiplying the Additional Rent for the Adjustment Period by a
fraction expressed as a percentage, the numerator of which is the number of days
of the Adjustment Period included in the Term and the denominator of which is
365.

Section 3.3            Security Deposit. As security for its full and faithful
performance of this Lease, Tenant has paid to Landlord and Landlord acknowledges
receipt of a security deposit in the amount of Twenty Four Thousand Seven
Hundred Two and 13/100 Dollars ($24,702.13) (the “Security Deposit”), which
Security Deposit is currently being held by Landlord under the Prior Lease. If
Tenant defaults with respect to any covenant or condition of this Lease,
including but not limited to the payment of Rent or any other payment due under
this Lease, Landlord may apply all or any part of the Security Deposit to the
payment of any sum in default or any other sum which Landlord may be required to
or deem necessary to spend or incur by reason of Tenant’s default. In such
event, Tenant shall, upon demand, deposit with Landlord the amount so applied to
replenish the Security Deposit. Within thirty (30) days of the expiration or
sooner termination of this Lease, Landlord will refund Tenant the Security
Deposit less any amounts necessary to cure any default of Tenant under this
Lease.


--------------------------------------------------------------------------------




ARTICLE IV.

Section 4.1            Services.

(a)           Services Provided. So long as no default by Tenant under this
Lease has occurred and is continuing, Landlord shall furnish to Tenant while
Tenant is occupying the Premises:

(i)            Hot and cold domestic water in common use restrooms and toilets
in locations provided for general use and as reasonably deemed by Landlord to be
in keeping with the Project standards.

(ii)           Heating and air conditioning in season from 8:00 a.m. to 6:00
p.m. on Monday through Friday and 8:00 a.m. to 1:00 p.m. on Saturday, excluding
the hereinafter defined Holidays, subject to curtailment as required by
governmental laws, rules or regulations, in such amounts as are considered by
Landlord to be standard, but such service at times during weekdays other than
the hours stated above, and on Saturdays, Sundays and Holidays, shall be
furnished only upon request of Tenant and for such service Tenant shall pay
Landlord upon demand an amount equal to the rate Landlord at that time is
charging for such service.

(iii)          Electric lighting service for all public areas and special
service areas of the Building in the manner and to the extent deemed by Landlord
to be standard.

(iv)          Janitor service on a five (5) day week basis in a manner
considered by Landlord to be standard; provided, however, if Tenant’s floor
coverings or other improvements require special care, Tenant shall pay the
additional cleaning cost attributable thereto.  In the event that Tenant elects
to provide its own janitorial services to the Premises or any specific Suite
within the Premises, Landlord shall ensure that the Tenant’s Pro Rata Share of
Operating Expenses is appropriately credited for the amounts not expended by
Landlord.

(v)           Access control for the Project comparable as to coverage, control
and responsiveness (but not necessarily as to means for accomplishing same) to
other similarly situated multi-tenant office buildings in the vicinity;
provided, however, Landlord shall have no responsibility to prevent and shall
not be liable to Tenant for, any liability or loss to Tenant its agents,
employees and visitors arising out of losses due to theft, burglary, or damage
or injury to persons or property caused by persons gaining access to the
Premises, and Tenant hereby releases Landlord from all liability for such
losses, damages or injury.

(vi)          Sufficient electrical capacity to operate (i) incandescent lights,
typewriters, calculating machines, photocopying machines and other machines of
similar low voltage electrical consumption (120/208 volts), provided that the
total rated electrical design load for said lighting and machines of low
electrical voltage shall not exceed two (2.00) watts per square foot of rentable
area; and (ii) lighting and equipment of high voltage electrical consumption
(277/480 volts), provided that the total rated electrical design load for said
lighting and equipment of high electrical voltage shall not exceed two (2.00)
watts per square foot of rentable area (each such rated electrical design load
to be hereinafter referred to as the “Building Standard rated electrical design
load”). Tenant shall be allocated Tenant’s pro rata share of the Building
Standard circuits provided on the floor(s) Tenant occupies.

Should Tenant’s fully connected electrical design load exceed the Building
Standard rated electrical design load for either low or high voltage electrical
consumption, or if Tenant’s electrical design requires low voltage or high
voltage circuits in excess of Tenant’s share of the Building Standard circuits,
Landlord will (at Tenant’s expense) install one (1) additional high voltage
panel and/or one (1) additional low voltage panel with associated transformer,
space for which has been provided in the base building electrical closets based
on a maximum of two (2) such additional panels per floor for all tenants on the
floor (which additional panels and transformers shall be hereinafter referred to
as the “additional electrical equipment”). If the additional electrical
equipment is installed because Tenant’s low or high voltage rated electrical
design load exceeds the applicable Building Standard rated electrical design
load, then a meter shall also be added (at Tenant’s expense) to measure the
electricity used through the additional electrical equipment. For purposes
herein “Building Standard” means the quantity and quality of materials,
finishes, and workmanship from time to time specified as such by Landlord for
the Building.

The design and installation of any additional electrical equipment (or related
meter) required by Tenant shall be subject to the prior approval of Landlord
(which approval shall not be unreasonably withheld). All expenses incurred by
Landlord in connection with the review and approval of any additional electrical
equipment shall also be reimbursed to Landlord by Tenant. Tenant shall also pay
on demand the actual metered cost of electricity consumed through the additional
electrical equipment (if applicable), plus any actual accounting expenses
incurred by Landlord in connection with the metering thereof.

If any of Tenant’s electrical equipment requires conditioned air in excess of
Building Standard air conditioning, the same shall be installed by Landlord (on
Tenant’s behalf), and Tenant shall pay all design, installation, metering and
operating costs relating thereto.

If Tenant requires that certain areas within the Premises must operate in excess
of the normal Building operating hours set forth above, the electrical service
to such areas shall be separately circuited and metered by Landlord at Tenant’s
sole cost and expense such that Tenant shall be billed the costs associated with
electricity consumed during hours other than Building operating hours.

(vii)         All fluorescent bulb and ballast replacement for Building Standard
lighting in all areas and all incandescent bulb replacement in public areas,
toilet and restroom areas and stairwells.


--------------------------------------------------------------------------------




(viii)        Nonexclusive operatorless passenger elevator service to the
Premises twenty-four (24) hours per day; provided, that Landlord may reasonably
limit the number of elevators in operation on weekdays after normal business
hours and on Saturdays, Sundays and Holidays.

(b)           Cessation of Services. To the extent the services described in
Section 4.1(a) of this Lease require electricity, gas and water supplied by
public utilities, Landlord’s covenants thereunder shall only impose on Landlord
the obligation to use its best efforts to cause the applicable public utilities
to furnish the same. Failure by Landlord to furnish the services described in
this Section 4.1 to any extent, or any cessation thereof, shall not render
Landlord in default hereunder or liable in any respect for damages to either
person or property, or be construed as an eviction of Tenant or work an
abatement of Rent, or relieve Tenant from fulfillment of any covenant or
agreement hereof. In addition to the foregoing, should any of the equipment or
machinery break down, cease to function properly for any cause, or be
intentionally turned off for testing or maintenance purposes, Tenant shall have
no claim for abatement or reduction of Rent or damages on account of an
interruption in service occasioned thereby or resulting there from; provided,
however, Landlord agrees to use diligent efforts to repair said equipment or
machinery and to restore said services.

(c)           Holidays. The following dates shall collectively be known as
“Holidays” and individually known as a “Holiday”: New Year’s Day; Memorial Day;
Independence Day; Labor Day; Thanksgiving Day; Friday following
Thanksgiving Day; Christmas Day; and any other holiday recognized and taken by
tenants occupying at least one-half
(1/2) of the rentable area of office space of the Building. If in the case of
any Holiday, a different day shall be observed
than the respective day above described, then that day which constitutes the day
observed by national banks in the city or
proximate area in which the Building is located, on account of such Holiday,
shall constitute the Holiday under this Lease.

Section 4.2            Keys and Locks. Landlord shall initially furnish Tenant
with a reasonable number of keys for the standard corridor doors serving the
Premises. Additional keys will be furnished by Landlord upon an order signed by
Tenant and at Tenant’s expense. All such keys shall remain the property of
Landlord. Without the prior written consent of Landlord, no additional locks
shall be allowed on any door of the Premises, and Tenant shall not make or
permit to be made any duplicate keys, except those furnished by Landlord. Upon
termination or expiration of this Lease or a termination of possession of the
Premises by Tenant, Tenant shall surrender to Landlord all keys to any locks on
doors entering or within the Premises.

Section 4.3            Graphics and Building Directory. Landlord shall provide
and install, at Tenant’s expense, all letters or numerals at the entrance to the
Premises, and a strip containing a listing of Tenant’s name on the Building
directory board to be placed in the main lobby of the Building. All such letters
and numerals shall be in Building Standard graphics. Landlord shall not be
liable for any inconvenience or damage occurring as a result of any error or
omission in any directory or graphics. No signs, numerals, letters or other
graphics shall be used or installed by Tenant on the exterior of, or which may
be visible from outside, the Premises, unless approved in writing by Landlord.

ARTICLE V

Section 5.1            Occupancy of Premises. Tenant shall throughout the Term
of this Lease, at its own expense, maintain the Premises and all improvements
thereon and keep them free from waste, damage or nuisance, and shall deliver up
the Premises in a clean and sanitary condition at the expiration or termination
of this Lease or the termination of Tenant’s right to occupy the Premises by
Tenant in good repair and condition, reasonable wear and tear excepted. In the
event Tenant should neglect to maintain and/or return the Premises in such
manner, Landlord shall have the right, but not the obligation, to cause repairs
or corrections to be made, and any reasonable costs therefor shall be payable by
Tenant to Landlord within ten (10) days of demand therefor by Landlord. Upon the
expiration or termination of this Lease or the termination of Tenant’s right to
occupy the Premises by Tenant, Landlord shall have the right to reenter and
resume possession of the Premises. No act or thing done by Landlord or any of
Landlord’s agents (hereinafter defined) during the Term of the Lease shall be
deemed an acceptance of a surrender of the Premises, and no agreement to accept
a surrender of the Premises shall be valid unless the same be made in writing
and executed by Landlord. Tenant shall notify Landlord at least fifteen (15)
days prior to vacating the Premises and shall arrange to meet with Landlord for
a joint inspection of the Premises. If Tenant fails to give such notice or to
arrange for such inspection, then Landlord’s inspection of the Premises shall be
deemed correct for the purpose of determining Tenant’s responsibility for repair
and restoration of the Premises.

Section 5.2            Entry for Repairs and Inspection. Tenant shall permit
Landlord and its agents to enter the Premises at all reasonable times to inspect
the same; to show the Premises to prospective tenants (within nine (9) months of
the expiration of the Term of this Lease), or interested parties such as
prospective lenders and purchasers; to exercise its rights under this Lease; to
clean, repair, alter or improve the Premises or the Building; to discharge
Tenant’s obligations when Tenant has failed to do so within the time required
under this Lease or within a reasonable time after written notice from Landlord,
whichever is earlier; to post notices of non-responsibility and similar notices
and “For Sale” signs at any time and to place “For Lease” signs upon or adjacent
to the Building or the Premises at any time within nine (9) months of the
expiration of the Term of this Lease. Tenant shall permit Landlord and its
agents to enter the Premises at any time in the event of an emergency.  When
reasonably necessary, Landlord may temporarily close entrances, doors,
corridors, elevators or other facilities without liability to Tenant by reason
of such closure.

Section 5.3            Hazardous Materials.

(a)           As-used in this Lease, the term “Hazardous Materials” shall mean
and include any substance that is or contains petroleum, asbestos,
polychlorinated biphenyls, lead, or any other substance, material or waste which
is now or is


--------------------------------------------------------------------------------




hereafter classified or considered to be hazardous or toxic under any federal,
state or local law, rule, regulation or ordinance relating to pollution or the
protection or regulation of human health, natural resources or the environment
(collectively “Environmental Laws”) or poses or threatens to pose a hazard to
the health or safety of persons on the Premises or any adjacent property.

(b)           Tenant agrees that during its use and occupancy of the Premises it
will not permit Hazardous Materials to be present on or about the Premises
except in a manner and quantity necessary for the ordinary performance of
Tenant’s business and that it will comply with all Environmental Laws relating
to the use, storage or disposal of any such Hazardous Materials.

(c)           If Tenant’s use of Hazardous Materials on or about the Premises
results in a release, discharge or disposal of Hazardous Materials on, in, at,
under, or emanating from, the Premises or the property in which the Premises are
located, Tenant agrees to investigate, clean up, remove or remediate such
Hazardous Materials in full compliance with (a) the requirements of (i) all
Environmental Laws and (ii) any governmental agency or authority responsible for
the enforcement of any Environmental Laws; and (b) any additional requirements
of Landlord that are reasonably necessary to protect the value of the Premises
or the property in which the Premises are located, Landlord shall also have the
right but not the obligation, to take whatever action with respect to any such
Hazardous Materials that it deems reasonably necessary to protect The value of
the Premises or the property in which the Premises are located. All costs and
expenses paid or incurred by Landlord in the exercise of such right shall be
payable by Tenant upon demand.

(d)           Upon reasonable notice to Tenant, Landlord may inspect the
Premises for the purpose of determining whether there exists on the Premises any
Hazardous Materials or other condition or activity that is in violation of the
requirements of this Lease or of any Environmental Laws. The right granted to
Landlord herein to perform inspections shall not create a duty on Landlord’s
part to inspect the Premises, or liability on the part of Landlord for Tenant’s
use, storage or disposal of Hazardous Materials, it being understood that Tenant
shall be solely responsible for all liability in connection therewith.

(e)           Tenant shall surrender the Premises to Landlord upon the
expiration or earlier termination of this Lease free of debris, waste or
Hazardous Materials placed on or about the Premises by Tenant or its agents,
employees, contractors or invitees, and in a condition, which complies with all
Environmental Laws.

(f)            Tenant agrees to indemnity and hold harmless Landlord from and
against any and all claims, losses (including, without limitation, loss in value
of the Premises or the property in which the Premises are located), liabilities
and expenses (including reasonable attorney’s fees) sustained
by Landlord attributable to (i) any Hazardous Materials placed on or about the
Premises by Tenant or its agents, employees, contractors or invitees or (ii)
Tenant’s breach of any provision of this Section.

(g)           The provisions of this Section shall survive the expiration or
earlier termination of this Lease.

ARTICLE VI

Section 6.1            Leasehold Improvements.

(a)           Acceptance of Premises. Tenant has made a complete inspection of
the Premises and shall accept the Premises and the Project in their “AS IS,”
“WHERE IS,” and “WITH ALL FAULTS” condition on the applicable Commencement Date
without recourse to Landlord. Except as expressly provided in this Lease,
Landlord shall have no obligation to furnish, equip or improve the Premises or
the Project or provide an allowance, abatement or concession with respect to the
Premises, except that Landlord shall provide the Tenant Improvement Allowance
(as that term is defined in Exhibit E hereto) for the Suite 150 Premises, which
shall be disbursed in accordance with Exhibit E attached hereto. The taking of
possession of the Premises by Tenant shall be conclusive evidence against Tenant
that (i) Tenant accepts the Premises and the Project as being suitable for its
intended purpose and in a good and satisfactory condition, (ii) acknowledges
that the Premises and the Project comply fully with Landlord’s covenants and
obligations under this Lease and (iii) waives any defects in the Premises and
its appurtenances and in all other parts of the Project.

(b)           Improvements and Alterations. Tenant shall not make or allow to be
made (except as otherwise provided in this Lease) any improvements, alterations
or physical additions (including fixtures) in or to the Premises or the Project,
without first obtaining the written consent of Landlord, including Landlord’s
written approval of Tenant’s contractor(s) and of the plans, working drawings
and specifications relating thereto, which consent shall not be unreasonably
withheld, conditioned or delayed, so long as such improvements, alterations or
physical additions do not affect the Building’s structure or the mechanical,
electrical or plumbing components of the Building. If Landlord does not respond
in writing with reasonable specificity to Tenant’s request for approval of plans
and specifications within ten (10) business days after submission of Tenant’s
plans, Landlord’s approval therefor shall be deemed granted. Approval by
Landlord of any of Tenant’s drawings and plans and specifications prepared in
connection with any alterations, improvements, modifications or additions to the
Premises or the Project shall not constitute a representation or warranty of
Landlord as to the adequacy or sufficiency of such drawings, plans and
specifications, or alterations, improvements, modifications or additions to
which they relate, for any use, purpose or conditions, but such approval shall
merely be the consent of Landlord as required hereunder. Any and all furnishing,
equipping and improving of or other alteration and addition to the Premises
shall be: (i) made at Tenant’s sole cost, risk and expense, and Tenant shall pay
for Landlord’s actual out-of-pocket third-party costs incurred in connection
with and as a result of such alterations or additions; (ii) performed in a
prompt good and workmanlike manner with labor and materials of such quality as
Landlord may reasonably require; (iii) constructed substantially in accordance
with all plans and specifications approved in writing by Landlord prior to the
commencement of


--------------------------------------------------------------------------------




any such work; (iv) prosecuted diligently and continuously to completion so as
to minimize interference with the normal business operations of other tenants in
the Building, the performance of Landlord’s obligations under this Lease or any
mortgage or ground lease covering or affecting all or any part of the Building
or the Land and any work being done by contractors engaged by Landlord with
respect to or in connection with the Building; and (iv) performed by contractors
approved in writing by Landlord. Tenant shall have no (and hereby waives all)
rights to payment or compensation for any such item. Tenant shall notify
Landlord upon completion of such alterations, improvements, modifications or
additions and Landlord shall inspect same for workmanship and compliance with
the approved plans and specifications. Tenant and its contractors shall comply
with all reasonable requirements Landlord may impose on Tenant or its
contractors with respect to such work (including but not limited to, insurance,
indemnity and bonding requirements), and, to the extent any changes or change
orders have been made to or in connection with the plans and specifications
which were approved by Landlord, (A) such changes or change orders shall be
subject to Landlord’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed, and (B) Tenant shall deliver to
Landlord a complete copy of the “as-built” or final plans and specifications for
all alterations or physical additions so made in or to the Premises within
thirty (30) days of completing the work. Tenant shall not place safes, vaults,
filing cabinets or systems, libraries or other heavy furniture or equipment
within the Premises without Landlord’s prior written consent.

(c)           Title to Alterations. All alterations, physical additions,
modifications or improvements in or to the Premises (including fixtures) shall,
when made, become the property of Landlord and shall be surrendered to Landlord
upon termination or expiration of this Lease or termination of Tenant’s right to
occupy the Premises, whether by lapse of time or otherwise, without any payment
reimbursement or compensation therefor; provided, however, that Tenant shall
retain title to and shall remove from the Premises movable equipment or
furniture owned by Tenant and Tenant repairs any damage caused thereby and
Tenant returns the Premises to their preexisting condition. Notwithstanding any
of the foregoing to the contrary, Landlord may require Tenant to remove all
alterations, additions or improvements to the Premises that are other than
Building Standard including, without limitation, any cabling or other computer,
satellite or telecommunications equipment or hardware, whether or not such
alterations, additions, or improvements are located in the Premises upon the
expiration or earlier termination of this Lease or the termination of Tenant’s
right to possession of the Premises and restore the same to Building Standard
condition, reasonable wear and tear excepted. The rights conferred to Landlord
under this Section 6.1(c) shall be in addition to (and not in conflict with) any
other rights conferred on Landlord by this Lease, in equity or at law.

(d)           Personal Property Taxes; Sales, Use and Excise Taxes. Tenant shall
be responsible for and shall pay ad valorem taxes and other taxes, assessments
or charges levied upon or applicable to Tenant’s personal property, the value of
Tenant’s leasehold improvements in the Premises in excess of Building Standard
(and if the taxing authorities do not separately assess Tenant’s leasehold
improvements, Landlord may make a reasonable allocation of the taxes assessed on
the Project to give effect to this Section 6.1(d)) and all license fees and
other fees or charges imposed on the business conducted by Tenant on the
Premises before such taxes, assessments, charges or fees become delinquent.
Tenant shall also pay to Landlord with all Rent due and owing under this Lease
an amount equal to any sales, rental, excise and use taxes levied, imposed or
assessed by the State or any political subdivision thereof or other taxing
authority upon any amounts classified as rent.

Section 6.2            Repairs by Landlord. All repairs, alterations or
additions that affect the Project’s structural components or major mechanical,
electrical or plumbing systems shall be made by Landlord or its contractors
only, and, in the case of any damage to such components or systems caused by
Tenant or Tenant’s agents, shall be paid for by Tenant in an amount equal to
Landlord’s costs plus fifteen percent (15%) as an overhead expense. Unless
otherwise provided herein, Landlord shall not be required to make any
improvements to or repairs of any kind or character to the leasehold
improvements located in the Premises during the Term, except such repairs as
Landlord deems necessary for normal maintenance operations of the Building.

Section 6.3            Repairs by Tenant. Subject to Section. 6.2 of this Lease,
Tenant shall be responsible, at its own cost and expense, for all repair or
replacement of any damage to the leasehold improvements in the Premises,
together with any damage to the Project or any part thereof caused by Tenant or
any of Tenant’s agents. Except insofar as Landlord is expressly obligated under
this Lease to maintain and repair the Building, in addition to the maintenance
and repair obligations of Tenant otherwise expressly set forth in this Lease,
Tenant is also obligated to perform, at Tenant’s own cost and expense and risk,
all other maintenance and repairs necessary or appropriate to cause the Premises
to be maintained in good condition and suitable for Tenant’s intended commercial
purpose.

Section 6.4            Liens. Tenant shall keep the Premises and the Building
free from any liens, including but not limited to liens filed against the
Premises by any governmental agency, authority or organization, arising out of
any work performed, materials ordered or obligations incurred by or on behalf of
Tenant, and Tenant hereby agrees to indemnify and hold Landlord, its agents,
employees, independent contractors, officers, directors, partners, and
shareholders harmless from any liability, cost or expense for such liens. Tenant
shall cause any such lien imposed to be released of record by payment or posting
of the proper bond within thirty (30) days after the earlier of imposition of
the lien or written request by Landlord. Tenant shall give Landlord written
notice of Tenant’s intention to perform work on the Premises, which might result
in any claim of lien, at least ten (10) days prior to the commencement of such
work to enable Landlord to post and record a notice of non-responsibility or
other notice deemed proper before commencement of any such work. Tenant’s notice
of intent to perform work may be given contemporaneously with Tenant’s submittal
of plans for Landlord’s approval. If Tenant fails to remove any lien within the
prescribed thirty (30) day period, then Landlord may do so at Tenant’s expense
and Tenant’s reimbursement to Landlord for such amount including attorneys’ fees
and costs, shall be deemed Additional Rent. Tenant shall have no power to do any
act or make any contract, which may create or be the foundation for any lien,
mortgage or other encumbrance upon the reversion or other estate of Landlord, or
of any interest of Landlord in the Premises.


--------------------------------------------------------------------------------


Section 6.5            Indemnification. Tenant shall defend, indemnify and hold
harmless Landlord, its agents, employees, officers, directors, partners and
shareholders (“Landlord’s Related Parties”) from and against any and all
liabilities, judgments, demands, causes of action, claims, losses, damages,
costs and expenses, including reasonable attorneys’ fees and costs, arising out
of the use, occupancy, conduct, operation, or management of the Premises by, or
the willful misconduct or negligence of, Tenant, its officers, contractors,
licensees, agents, servants, employees, guests, invitees, or visitors in or
about the Building or Premises or arising from any breach or default under this
Lease by Tenant or arising from any accident, injury, or damage, howsoever and
by whomsoever caused, to any person or property, occurring in or about the
Building or Premises. This indemnification shall survive termination or
expiration of this Lease. This provision shall not be construed to make Tenant
responsible for loss, damage, liability or expense resulting from injuries to
third parties caused by the sole negligence or willful misconduct of Landlord,
or its officers, contractors, licensees, agents, employees, or invitees.

ARTICLE VII

Section 7.1            Condemnation.

(a)           Total Taking. In the event of a taking or damage related to the
exercise of the power of eminent domain, by any agency, authority, public
utility, person, corporation or entity empowered to condemn property (including
without limitation a voluntary conveyance by Landlord in lieu of such taking or
condemnation) (individually, a “Taking”) of (i) the entire Premises, (ii) so
much of the Premises as to prevent or substantially impair its use by Tenant
during the Term of this Lease or (iii) portions of the Building or Project
required for reasonable access to, or reasonable use of, the Premises
(individually, a “Total Taking”), the rights of Tenant under this Lease and the
leasehold estate of Tenant in and to the Premises shall cease and terminate as
of the date upon which title to the property taken passes to and vests in the
condemnor or the effective date of any order for possession if issued prior to
the date title vests in the condemnor (“Date of Taking”).

(b)           Partial Taking. In the event of a Taking of only a part of the
Premises or of a part of the Project which does not constitute a Total Taking
during the Term of this Lease (individually, a “Partial Taking”), the rights of
Tenant under this Lease and the leasehold estate of Tenant in and to the portion
of the property taken shall cease and terminate as of the Date of Taking, and an
adjustment to the Rent shall be made based upon the reduced area of the
Premises.

(c)           Termination by Landlord. In the event of a Taking of the Building
(other than the Premises) such that, Landlord’s reasonable opinion, the Building
cannot be restored in a manner that makes its continued operation practically or
economically feasible, Landlord may terminate this Lease by giving notice to
Tenant within ninety (90) days after the date notice of such Taking is received
by Landlord.

(d)           Rent Adjustment.  If this Lease is terminated pursuant to this
Section 7.1, Landlord shall refund to Tenant any prepaid unaccrued Rent and any
other sums due and owing to Tenant (less any sums then due and owing Landlord by
Tenant), and Tenant shall pay to Landlord any remaining sums due and owing
Landlord under this Lease, each prorated as of the Date of Taking where
applicable.

(e)           Repair. If this Lease is not terminated as provided for in this
Section 7.1, then Landlord at its expense shall promptly repair and restore the
Building, Project and/or the Premises to approximately the same condition that
existed at the time Tenant entered into possession of the Premises, wear and
tear excepted (and Landlord shall have no obligation to repair or restore
Tenant’s improvements to the Premises or Tenant’s Property), except for the part
taken, so as to render the Building or Project as complete an architectural unit
as practical, but only to the extent of the condemna­tion award received by
Landlord for the damage.

(f)            Awards and Damages. Landlord reserves all rights to damages and
awards paid because of any Partial or Total Taking of the Premises or the
Project. Tenant assigns to Landlord any right Tenant may have to the damages or
award. Further, Tenant shall not make claims against Landlord or the condemning
authority for damages. Notwithstanding, Tenant may claim and recover from the
condemning authority a separate award for Tenant’s moving expenses, business
dislocation damages, Tenant’s Property and any other award that would not reduce
the award payable to Landlord.

Section 7.2            Force Majeure. Neither Landlord nor Tenant shall be
required to perform any, term, provision, agreement condition or covenant in
this Lease (other than the obligations of Tenant to pay Rent as provided herein)
so long as such performance is delayed or prevented by “Force Majeure,” which
shall mean acts of God, strikes, injunctions, lockouts, material or labor
restrictions by any governmental authority, civil riots, floods, fire, theft,
public enemy, insurrection, war, court order, requisition or order of
governmental body or authority, and any other cause not reasonably within the
control of Landlord or Tenant and which by the exercise of due diligence
Landlord or Tenant is unable, wholly or in part, to prevent or overcome. Neither
Landlord nor any mortgagee shall be liable or responsible to Tenant for any loss
or damage to any property or person occasioned by any Force Majeure, or for any
damage or inconvenience, which may arise through repair or alteration of any
part of the Project as a result of any Force Majeure.

Section 7.3            Fire or Other Casualty Damage. If any portion of the
Premises shall be destroyed or damaged by fire or any other casualty, Tenant
shall immediately give notice thereof to Landlord. If any portion of the
Premises or Project shall be destroyed or damaged by fire or any other casualty
then, at the option of Landlord, Landlord may restore and repair the portion of
the Premises or Project damaged and, if the Premises are rendered untenantable
in whole or in part by reason of such casualty as determined by Landlord in its
commercially reasonable judgment, Tenant shall be entitled to an equitable
abatement of the Rent hereunder (subject to the limitation in Section 7.3(b)
below) until


--------------------------------------------------------------------------------




such time as the damaged portion of the Premises (exclusive of any of Tenant’s
Property or Tenant’s improvements) are repaired or restored by Landlord to The
extent required hereby or Landlord may terminate this Lease whereupon all Rent
accrued up to the time of such damage or destruction and any other sums due and
owing shall be paid by Tenant to Landlord (less any sums then due and owing
Tenant by Landlord) and any remaining sums due and owing by Landlord to Tenant
shall be paid to Tenant In no event shall Landlord have any obligation to repair
or restore any such destruction or damage.

(a)           Repair. Landlord shall give Tenant written notice of its
decisions, estimates or elections under this Section 7.3 within sixty (60) days
after any such damage or destruction. If Landlord has elected to repair and
restore the Premises or other portion of the Project this Lease shall continue
in full force and effect, and the repairs will be made within a reasonable time
thereafter (not to exceed one (1) year), subject to the provisions of Section
7.2 of this Lease. Should the repairs not be completed within that period,
Tenant shall have the option of terminating this Lease by written letter of
termination. If this Lease is terminated as herein permitted, Landlord shall
refund to Tenant any prepaid Rent (unaccrued as of the date of damage or
destruction) and any other sums due and owing by Landlord to Tenant (less any
sums then due and owing Landlord by Tenant) and any remaining sums due and owing
by Tenant to Landlord shall be paid to Landlord. If Landlord has elected to
repair and reconstruct the Premises or other portion of the Project to the
extent stated above, the Term will be extended for a time equal to the period
from the occurrence of such damage to the completion of such repair and
reconstruction. If Landlord elects to rebuild the Premises or other portion of
the Project, Landlord shall be obligated to restore, or rebuild the Premises or
other portion of the Project to substantially the same condition as existed at
the time Tenant entered into possession of the Premises (except for any work
paid for by Tenant), wear and tear excepted and not be required to rebuild,
repair or replace any part of Tenant’s Property or Tenant’s leasehold
improvements. Notwithstanding anything contained in this Lease to the contrary,
if Landlord shall elect to repair and restore the Premises or other portion of
the Project pursuant to this Section 7.3, in no event shall Landlord be required
to expend under this Article VII any amount in excess of the proceeds actually
received from the insurance carried by Landlord pursuant to Section 7.4(a) of
this Lease. Landlord shall not be liable for any inconvenience or annoyance to
Tenant or injury to the business of Tenant resulting in any way from such damage
or destruction or the disregard of the repair thereof.

(b)           Negligence of Tenant.  Notwithstanding the provisions of Section
7.3(a) of this Lease, if the Premises, the Project or any portion thereof, are
damaged by fire or other casualty resulting from the fault or negligence of
Tenant or any of Tenant’s agents, the Rent under this Lease will not be abated
during the repair of that damage, and Tenant will be liable to Landlord for the
cost and expense of the repair and restoration of the Premises, the Project or
any part thereof, caused thereby to the extent that cost and expense is not
covered by insurance proceeds (including without limitation the amount of any
insurance deductible).

Section 7.4            Insurance.

(a)           Landlord shall maintain, or cause to be maintained, standard fire
and extended coverage insurance on the Buildings and Building Standard tenant
improvements (excluding leasehold improvements by Tenant in excess of Building
Standard and Tenant’s Property) on a full replacement cost basis. The insurance
required to be obtained by Landlord may be obtained by Landlord through blanket
or master policies insuring other entities or properties owned or controlled by
Landlord.

(b)           Tenant shall at its sole cost and expense, procure and maintain
during the Term of this Lease all such policies of insurance as Landlord may
reasonably require, including without limitation commercial general liability
insurance (including personal injury liability, premises/operation, property
damage, independent contractors and broad form contractual coverage in support
of the indemnifications of Landlord by Tenant under this Lease) in amounts of
not less than a combined single limit, of $2,000,000; comprehensive automobile
liability insurance; business interruption insurance; contractual liability
insurance; property insurance with respect to Tenant’s Property, and all
leasehold improvements, alterations and additions in excess of Building
Standard, to be written on an “all risk” basis for full replacement cost;
worker’s compensation and employer’s liability insurance; and comprehensive
catastrophe liability insurance; all maintained with companies, on forms and in
such amounts as Landlord may, from time to time, reasonably require and endorsed
to include Landlord as an additional insured, with the premiums fully paid on or
before the due dates. The insurer must be licensed to do business in the state
in which the Building is located. Tenant and not Landlord, will be liable for
any costs or damages in excess of the statutory limit for which Tenant would, in
the absence of worker’s compensation, be liable. In the event that Tenant fails
to take out or maintain any policy required by this Section 7.4 to be maintained
by Tenant, such failure shall be a defense to any claim asserted by Tenant
against Landlord by reason of any loss sustained by Tenant that would have been
covered by such policy, notwithstanding that such loss may have been proximately
caused solely or partially by the negligence or willful misconduct of Landlord
or any of Landlord’s Related Parties. If Tenant does not procure insurance as
required, Landlord may, upon advance written notice to Tenant cause this
insurance to be issued and Tenant shall pay to Landlord the premium for such
insurance within ten (10) days of Landlord’s demand, plus interest at the past
due rate provided for in Section 3.1(c) of this Lease until repaid by Tenant.
All policies of insurance required to be maintained by Tenant shall specifically
make reference to the indemnifications by Tenant in favor of Landlord under this
Lease and shall provide that Landlord shall be given at least thirty (30) days’
prior written notice of any cancellation or non-renewal of any such policy. A
certificate evidencing each such policy shall be deposited with Landlord by
Tenant on or before the Commencement Date, and a replacement certificate
evidencing each subsequent policy shall be deposited with Landlord at least ten
(10) days prior to the expiration of the preceding such policy. All insurance
policies obtained by Tenant shall be written as primary policies (primary over
any insurance carried by Landlord), not contributing with and not in excess of
coverage, which Landlord may carry, if any. The insurance required by this
Lease, at the option of Tenant may be effected by blanket and/or umbrella
policies issued to Tenant covering the Premises and other properties owned or
leased by Tenant, provided that the policies otherwise comply with the
provisions of this Lease and allocate to the Premises the specified coverage,
without possibility of reduction or coinsurance by reason of, or damage to, any
other premises


--------------------------------------------------------------------------------




named therein, and if the insurance required by thus Lease shall be effected by
any such blanket or umbrella policies; Tenant shall furnish to Landlord or
lender or mortgagee, if any, certified copies or duplicate originals of such
policies in place of the originals, with schedules hereto attached showing the
amount of insurance afforded by such policies applicable to the Premises.

Section 7.5            Waiver of Subrogation Rights. Each party hereto waives
all rights of recovery, claims, actions or causes of actions arising in any
manner in its (the “Injured Party’s”) favor and against the other party for loss
or damage to the Injured Party’s property located within or constituting a part
or all of the Project to the extent the loss or damage: (a) is covered by the
Injured Party’s insurance; or (b) would have been covered by the insurance the
Injured Party is required to carry under this Lease, whichever is greater,
regardless of the cause or origin, including the sole, contributory, partial,
joint comparative or concurrent negligence of the other party, This waiver also
applies to each party’s directors, officers, employees, shareholders, partners,
representatives and agents. All insurance carried by either Landlord or Tenant
covering the losses and damages described in this Section 7.5 shall provide for
such waiver of rights of subrogation by the Injured Party’s insurance carrier to
the maximum extent that the same is permitted under the laws and regulations
governing the writing of insurance within the state in which the Building is
located. Both parties hereto are obligated to obtain such a waiver and provide
evidence to the other party of such waiver. The waiver set forth in this Section
7.5 shall be in addition to, and not in substitution for, any other waivers,
indemnities or exclusions of liability set forth in this Lease.

ARTICLE VIII

Section 8.1            Default by Tenant. The occurrence of any one or more of
the following events shall constitute a default by Tenant under this Lease:

(a)           Tenant shall fail to pay to Landlord any Rent or any other
monetary charge due from tenant hereunder on or before ten (10) days after
written notice thereof from Landlord to Tenant provided that Landlord shall not
be required to provide such notice more than twice during any twelve month
period with respect to nonpayment of Rent, the third such nonpayment
constituting a default without the requirement of notice;

(b)           Tenant breaches or fails to comply with any term, provisions,
conditions or covenant of this Lease, other than as described in Section 8.1(a),
or with any of the Building rules and regulations now or hereafter established
to govern the operation of the Project;

(c)           A Transfer (hereinafter defined) shall occur, without the prior
written approval of Landlord;

(d)           The interest of Tenant under this Lease shall be levied on under
execution or other legal process;

(e)           Any petition in bankruptcy or other insolvency proceedings shall
be filed by or against Tenant or any petition shall be filed or other action
taken to declare Tenant a bankrupt or to delay, reduce or modify Tenant’s debts
or obligations or to reorganize or modify Tenant’s capital structure or
indebtedness or to appoint a trustee, receiver or liquidator of Tenant or of any
property of Tenant, or any proceeding or other action shall be commenced or
taken by any governmental authority for the dissolution or liquidation of Tenant
and, within thirty (30) days hereafter, Tenant fails to secure a discharge
thereof;

(f)            Tenant shall become insolvent or Tenant shall make an assignment
for the benefit of creditors, or Tenant shall make a transfer in fraud of
creditors, or a receiver or trustee shall be appointed for Tenant or any of its
properties;

(g)           Tenant shall abandon the Premises or any substantial portion
thereof; or

(h)           Tenant shall do or permit to be done anything, which creates a
lien upon the Premises or the Project, which is not released or secured as
provided in Section 6.4.

Section 8.2            Landlord’s Remedies. Upon occurrence of any default by
Tenant under this Lease and (i) if the event of default described in Section
8.1(a) is not cured within ten (10) days after written notice from Landlord of
such default (provided, however, Landlord shall not be obligated to notify
Tenant more than twice in any 12-month period; thereafter, Tenant shall
immediately be in default upon Tenant’s failure to pay Rent as and when due); or
(ii) the events described in Sections 8.1(b), (d), (f) and (g) are not cured
within thirty (30) days after written notice from Landlord of such default
(there being no notice and cure period for events of defaults described in
Sections 8.1(c), (e) and (h) except as otherwise set forth herein), the Landlord
shall have the option to do and perform any one or more of the following in
addition to, and not in limitation of, any other remedy or right permitted it by
law or in equity or by this Lease:

(a)           Continue this Lease in full force and effect, and this Lease shall
continue in full force and effect as long as Landlord does not terminate this
Lease, and Landlord shall have the right to collect Rent, Additional Rent and
other charges when due.

(b)           Terminate this Lease, and Landlord may forthwith repossess the
Premises and be entitled to recover as damages a sum of money equal to the total
of (i) the cost of recovering the Premises, (ii) the cost of removing and
storing Tenant’s or any other occupant’s property, (iii) the unpaid Rent and any
other sums accrued hereunder at the date of termination, (iv) a sum equal to the
amount if any, by which the present value of the total Rent and other benefits
which would have accrued to Landlord under this Lease for the remainder of the
Term, if the terms of this Lease had been fully complied with by Tenant
discounted at five percent (5%) per annum exceeds the total fair market value of
the Premises for


--------------------------------------------------------------------------------




the balance of the Term (it being the agreement of the parties hereto that
Landlord shall receive the benefit of its bargain), (v) the cost of reletting
the Premises including, without limitation, the cost of restoring the Premises
to the condition necessary to rent the Premises at the prevailing market rental
rate, normal wear and tear excepted, (vi) any increase in insurance premiums
caused by the vacancy of the Premises, (vii) the amount of any unamortized
improvements to the Premises paid for by Landlord, (viii) the cost of any
increase in insurance premiums caused by the termination of possession of the
Premises, (ix) the amount of any unamortized brokerage commission or other costs
paid by Landlord in connection with the leasing of the Premises and (ix) any
other sum of money or damages owed by Tenant to Landlord. In the event Landlord
shall elect to terminate this Lease, Landlord shall at once have all the rights
of reentry upon the Premises, without becoming liable for damages, or guilty of
trespass.

(c)           Terminate Tenant’s right of occupancy of the Premises and re-enter
and repossess the Premises by entry, forcible entry or detainer suit or
otherwise, without demand or notice of any kind to Tenant and without
terminating this Lease, without acceptance of surrender of possession of the
Premises, and without becoming liable for damages or guilty of trespass, in
which event Landlord may, but shall be under no obligation to, relet the
Premises or any part thereof for the account of Tenant (nor shall Landlord be
under any obligation to relet the Premises before Landlord relets or leases any
other portion of the Project or any other property under the ownership or
control of Landlord) for a period equal to or lesser or greater than the
remainder of the Term of the Lease on whatever terms and conditions Landlord, at
Landlord’s sole discretion, deems advisable. Tenant shall be liable for and
shall pay to Landlord all Rent payable by Tenant under this Lease (plus interest
at the past due rate provided in Section 3.1(c) of this Lease if in arrears)
plus an amount equal to (i) the cost of recovering possession of the Premises,
(ii) the cost of removing and storing any of Tenant’s or any other occupant’s
property left on the Premises or the Project after reentry, (iii) the cost of
decorations, repairs, changes, alterations and additions to the Premises and the
Project, (iv) the cost of any attempted reletting or reletting and the
collection of the rent accruing from such reletting, (v) the cost of any
brokerage fees or commissions payable by Landlord in connection with any
reletting or attempted reletting, (vi) any other costs incurred by Landlord in
connection with any such reletting or attempted reletting, (vii) the cost of any
increase in insurance premiums caused by the termination of possession of the
Premises, (viii) the amount of any unamortized improvements to the Premises paid
for by Landlord, (ix) the amount of any unamortized brokerage commissions or
other costs paid by Landlord in connection with the leasing of the Premises and
(x) any other sum of money or damages owed by Tenant to Landlord at law, in
equity or hereunder, all reduced by any sums received by Landlord through any
reletting of the Premises; provided, however, that in no event shall Tenant be
entitled to any excess of any sums obtained by reletting over and above Rent
provided in this Lease to be paid by Tenant to Landlord. For the purpose of such
reletting Landlord is authorized to decorate or to make any repairs, changes,
alterations or additions in or to the Premises that may be necessary. Landlord
may file suit to recover any sums falling due under the terms of this Section
8.2(c) from time to time, and no delivery to or recovery by Landlord of any
portion due Landlord hereunder shall be any defense in any action to recover any
amount not theretofore reduced to judgment in favor of Landlord. No reletting
shall be construed as an election on the part of Landlord to terminate this
Lease unless a written notice of such intention is given to Tenant by Landlord.
Notwithstanding any such reletting without termination, Landlord may at any time
thereafter elect to terminate this Lease for such previous default and/or
exercise its rights under Section 8.3(b) of this Lease.

(d)           Enter upon the Premises and do whatever Tenant is obligated to do
under the terms on this Lease; and Tenant agrees to reimburse Landlord on demand
for any reasonable expenses which Landlord may incur in effecting compliance
with Tenant’s obligations under this Lease plus fifteen percent (15%) of such
cost to cover overhead plus interest at the past due rate provided in this
Lease, and Tenant further agrees that Landlord shall not be liable for any
damages resulting to Tenant from such action. No action taken by Landlord under
this Section 8.2(d) shall relieve Tenant from any of its obligations under this
Lease or from any consequences or liabilities arising from the failure to
perform such obligations.

(e)           Without waiving such default, apply all or any part of the
Security Deposit and/or Prepaid Rent, if any, to cure the default or to any
damages suffered as a result of the default to the extent of the amount of
damages suffered. Tenant shall reimburse Landlord for the amount of such
depletion of the Security Deposit and/or any Prepaid Rent on demand.

(f)            Change all door locks and other security devices of Tenant at the
Premises and/or the Project, and Landlord shall not be required to provide the
new key to the Tenant except during Tenant’s regular business hours, and only
upon the condition that Tenant has cured any and all defaults hereunder and in
the case where Tenant owes Rent to the Landlord, reimbursed Landlord for all
Rent and other suits due Landlord hereunder. Landlord, on terms and conditions
satisfactory to Landlord in its sole discretion, may upon request from Tenant’s
employees, enter the Premises for the purpose of retrieving there from personal
property of such employees, provided, Landlord shall have no obligation to do
so.

(g)           Exercise any and all other remedies available to Landlord in this
Lease, at law or in equity.

Section 8.3            Duty to Relet or Mitigate. Notwithstanding anything
contained herein to the contrary, Tenant and Landlord agree that Landlord shall
use commercially reasonable efforts to relet the Premises or otherwise mitigate
damages under this Lease. However, Tenant agrees that Landlord shall not be
liable, nor shall Tenant’s obligations hereunder be diminished, because of
Landlord’s failure to relet the Premises after using commercially reasonable
efforts, or Landlord’s failure to collect rent due with respect to such
reletting. Landlord and Tenant agree that any such duty to mitigate shall be
satisfied and Landlord shall be deemed to have used commercially reasonable
efforts to fill the Premises by doing the following: (a) posting a “For Lease”
sign on the Premises; (b) advising Landlord’s leasing agent of the availability
of the Premises; and (c) advising at least one outside commercial brokerage
entity of the availability of the Premises; provided, however, that Landlord
shall not be obligated to relet the Premises before leasing any other unoccupied
portions of the Project and any other property under the ownership or control of
Landlord, if Landlord receives any payments from the reletting of the Premises,
any such payment shall first be applied to any costs or expenses incurred by


--------------------------------------------------------------------------------




Landlord as a result of Tenant’s Default under this Lease.

Section 8.4            Reentry. If Tenant fails to allow Landlord to reenter and
repossess the Premises, Landlord shall have full and free license to enter into
and upon the Premises with process of law for the purpose of repossessing the
Premises, expelling or removing Tenant and any others who may be occupying or
otherwise within the Premises, removing any and all property there from and
changing all door locks of the Premises. Landlord may take these actions without
being deemed in any manner guilty of trespass, eviction or forcible entry or
detainer, without accepting surrender of possession of the Premises by Tenant,
and without incurring any liability for any damage resulting there from,
including without limitation any liability arising under applicable state law
and without relinquishing Landlord’s right to Rent or any other right given to
Landlord hereunder or by operation of law or in equity, Tenant hereby waiving
any right to claim damage for such reentry and expulsion, including without
limitation any rights granted to Tenant by applicable state law, unless such
damage is due to the gross negligence or willful misconduct of Landlord.

Section 8.5            Rights of Landlord in Bankruptcy. Nothing contained in
this Lease shall limit or prejudice the right of Landlord to prove for and
obtain in proceedings for bankruptcy or insolvency, by reason of the expiration
or termination of this Lease or the termination of Tenant’s right of occupancy,
an amount equal to the maximum allowed by any statute or rule of law in effect
at the time when, and governing the proceedings in which, the damages are to be
proved, whether or not the amount be greater, equal to, or less than the amount
of the loss or damages referred to in this Section 8.5. In the event that under
applicable law, the trustee in bankruptcy or Tenant has the right to affirm this
Lease and continue to perform the obligations of Tenant hereunder, such trustee
or Tenant shall, in such time period as may be permitted by the bankruptcy court
having jurisdiction, cure all defaults of Tenant hereunder outstanding as of the
date of the affirmance of this Lease and provide to Landlord such adequate
assurances as may be necessary to ensure Landlord of the continued performance
of Tenant’s obligations under this Lease.

Section 8.6            Waiver of Certain Rights. Tenant hereby expressly waives
any and all rights Tenant may have under applicable state law to its right to
recover possession of the Premises. Tenant hereby waives any and all liens
(whether statutory, contractual or constitutional) it may have or acquire as a
result of a breach by Landlord under this Lease. Tenant also waives and releases
any statutory lien and offset rights it may have against Landlord, including
without limitation the rights conferred upon applicable state law.

Section 8.7            NonWaiver. Failure on the part of Landlord to complain of
any action or non-action on the part of Tenant no matter how long the same may
continue, shall not be deemed to be a waiver by Landlord of any of its rights
under this Lease. Further, it is covenanted and agreed that no waiver at any
time of any of the provisions hereof by Landlord shall be construed as a waiver
of any of the other provisions hereof and that a waiver at any time of any of
the provisions hereof shall not be construed as a waiver at any subsequent time
of the same provisions. The consent or approval by Landlord to or of any action
by Tenant requiring Landlord’s consent or approval shall not be deemed to waive
or render unnecessary Landlord’s consent or approval to or of any subsequent
similar act by Tenant.

Section 8.8            Holding Over. In the event Tenant remains in possession
of the Premises after the expiration or termination of this Lease without the
execution of a new lease, then Tenant at Landlord’s option, shall be deemed to
be occupying the Premises as a tenant at will at a base rental equal to one
hundred fifty percent (150%) of the then applicable Base Rent, and shall
otherwise remain subject to all the conditions, provisions and obligations of
this Lease insofar as the same are applicable to a tenancy at will, including
without limitation the payment of all other Rent; provided, however, nothing
contained herein shall require Landlord to give Tenant more  than thirty (30)
days prior written consent to terminate Tenant’s tenancy-at-will. No holding
over by Tenant after the expiration or termination of this Lease shall be
construed to extend or renew the Term or in any other manner be construed as
permission by Landlord to hold over. Tenant shall indemnify Landlord (y) against
all claims for damages by any other tenant to whom Landlord may have leased all
or any part of the Premises effective upon the termination or expiration of this
Lease, and (z) for all other losses, costs and expenses, including reasonable
attorneys’ fees, incurred by reason of such holding over.

Section 8.9            Abandonment of Personal Property. Any personal property
left in the Premises or any personal property of Tenant left about the Project
at the expiration or termination of this Lease, the termination of Tenant’s
right to occupy the Premises or the abandonment, desertion or vacating of the
Premises by Tenant shall be deemed abandoned by Tenant and may, at the option of
Landlord, be immediately removed from the Premises or such other space by
Landlord and stored by Landlord at the full risk, cost and expense of Tenant.
Landlord shall in no event be responsible for the value, preservation or
safekeeping thereof. In the event Tenant does not reclaim any such personal
property and pay all costs for any storage and moving thereof within thirty (30)
days after the expiration or termination of this Lease, the termination of
Tenant’s right to occupy the Premises or the abandonment, desertion or vacating
of the Premises by Tenant, Landlord may dispose of such personal property in any
way that it deems proper. If Landlord shall sell any such personal property, it
shall be entitled to retain from the proceeds the amount of any Rent or other
expenses due Landlord, together with the cost of storage and moving and the
expense of the sale. Notwithstanding anything contained herein to the contrary,
in addition to the rights provided herein with respect to any such property,
Landlord shall have the option of exercising any of its other rights or remedies
provided in the Lease or exercising any rights or remedies available to Landlord
at law or in equity.

ARTICLE IX

Section 9.1            Transfers. Tenant shall not by operation of law or
otherwise, (a) assign, transfer, mortgage, pledge, hypothecate or otherwise
encumber this Lease, the Premises or any part of or interest in this Lease or
the Premises, (b) grant any concession or license within the Premises, (c)
sublet all or any part of the Premises or any right or privilege appurtenant to
the Premises, or (d) permit any other party to occupy or use all or any part of
the Premises (collectively, a


--------------------------------------------------------------------------------




“Transfer”), without the prior written consent of Landlord, which consent shall
not be unreasonably withheld, conditioned or delayed. This prohibition against a
Transfer includes, without limitation, (i) any subletting or assignment which
would otherwise occur by operation of law, merger, consolidation,
reorganization, transfer or other change of Tenant’s corporate or proprietary
structure; (ii) an assignment or subletting to or by a receiver or trustee in
any federal or state bankruptcy, insolvency, or other proceedings; (iii) the
sale, assignment or transfer of all or substantially all of the assets of Tenant
with or without specific assignment of Lease;  or (iv) the change in control in
a partnership. If Tenant requests Landlord’s consent to any Transfer, then
Tenant shall provide Landlord with a written description of all terms and
conditions of the proposed Transfer, copies of the proposed documentation, and
the following information about the proposed transferee: name and address;
reasonably satisfactory information about its business and business history; its
proposed use of the Premises; a copy of the proposed sublease or assignment
agreement; banking, financial and other credit information; and general
references sufficient to enable Landlord to determine the proposed transferee’s
creditworthiness and character. Landlord’s consent to a Transfer shall not
release Tenant from performing its obligations under this Lease, but rather
Tenant’s transferee shall assume all of Tenant’s obligations under this Lease in
a writing satisfactory to Landlord, and Tenant and its transferee shall be
jointly and severally liable therefor. Landlord’s consent to any Transfer shall
not waive Landlord’s rights as to any subsequent Transfer. While the Premises or
any part thereof are subject to a Transfer, Landlord may collect directly from
such transferee all rents or other sums relating to the Premises becoming due to
Tenant or Landlord and apply such rents and other sums against the Rent and any
other sums payable hereunder. If the aggregate rental, bonus or other
consideration paid by a transferee for any such space exceeds the sum of (y)
Tenant’s Rent to be paid to Landlord for such space during such period and (z)
Tenant’s costs and expenses actually incurred in connection with such Transfer,
including reasonable brokerage fees, reasonable costs of finishing or renovating
the space affected and reasonable cash rental concessions, which costs and
expenses are to be amortized over the term of the Transfer, then fifty percent
(50%) of such excess shall be paid to Landlord within fifteen (15) days after
such amount is earned by Tenant. Such arrearage amounts in the case of a
sublease shall be calculated and adjusted (if necessary) on a Lease Year (or
partial Lease Year) basis, and there shall be no cumulative adjustment for the
Term. Landlord shall have the right to audit Tenant’s books and records relating
to the Transfer. Tenant authorizes its transferees to make payments of rent and
any other sums due and payable, directly to Landlord upon receipt of notice from
Landlord to do so. Any attempted Transfer by Tenant in violation of the terms
and covenants of this Article IX shall be void. In the event that Tenant
requests that Landlord consider a sublease or assignment hereunder, Tenant shall
pay (i) Landlord’s reasonable and documented expenses, not to exceed Five
Hundred and No/l00 Dollars ($500.00) per transaction, actually incurred in
connection with the consideration of such request and (ii) all reasonable
attorneys’ fees and costs incurred by Landlord in connection with the
consideration of such request or such sublease or assignment.

Notwithstanding any provision to the contrary, Tenant may assign this Lease or
sublet the Premises without Landlord’s consent (i) to any corporation or other
entity that controls, is controlled by or is under common control with Tenant;
(ii) to any corporation or other entity resulting from a merger, acquisition,
consolidation or reorganization of or with Tenant; (iii) in connection with the
sale of all or substantially all of the assets of Tenant so long as Tenant
provides evidence to Landlord in writing that such assignment or sublease
complies with the, criteria set forth in (i), (ii) or (iii) above and provided
the following conditions are met: (1) the net worth of the transferee is equal
to or greater than the Tenant’s net worth on the date of this Lease, (2) if
Tenant remains in existence as a separate legal entity following the transfer,
it shall not be released from liability under this Lease, (3) the transferee
shall assume in a writing delivered to Landlord all of Tenant’s obligations
under the Lease effective upon the consummation of this transfer, and (4) Tenant
shall give written notice to Landlord of the proposed transfer at least fifteen
(15) days in advance of the consummation thereof. Any transferee that meets the
criteria in this paragraph shall hereinafter be referred to as a “Permitted
Transferee”.

Section 9.2            Assignment by Landlord. Landlord shall have the right at
any time to sell, transfer or assign, in whole or in part, by operation of law
or otherwise, its rights, benefits, privileges, duties, obligations or interests
in this Lease or in the Premises, the Building, the Land, the Project and all
other property referred to herein, without the prior consent of Tenant and such
sale, transfer or assignment shall be binding on Tenant. After such sale,
transfer or assignment, Tenant shall attorn to such purchaser, transferee or
assignee, and Landlord shall be released from all liability and obligations
under this Lease accruing after the effective date of such sale, transfer or
assignment.

Section 9.3            Limitation of Landlord’s Liability. Any provisions of
this Lease to the contrary notwithstanding, Tenant hereby agrees that no
personal, partnership or corporate liability of any kind or character
(including, without limitation, the payment of any judgment) whatsoever now
attaches or at any time hereafter under any condition shall attach to Landlord
or any of Landlord’s Related Parties or any mortgagee for payment of any amounts
payable under this Lease or for the performance of any obligation under this
Lease. The exclusive remedies of Tenant for the failure of Landlord to perform
any of its obligations under this Lease shall be to proceed against the interest
of Landlord in and to the Project. The provision contained in the foregoing
sentence is not intended to, and shall not, limit any right that Tenant might
otherwise have to obtain injunctive relief against Landlord or Landlord’s
successors in interest or any suit or action in connection with enforcement or
collection of amounts which may become owing or payable under or on account of
insurance maintained by Landlord. In no event shall Landlord be liable to Tenant
or any interest of Landlord in the Project be subject to execution by Tenant,
for any indirect special, consequential or punitive damages.

Landlord’s Initials:

/s/ DWN

 

 

Tenant’s Initials:

/s/ sb

 

 


--------------------------------------------------------------------------------




ARTICLE X

Section 10.1         Subordination. This Lease shall be subject and subordinated
at all times to (a) all ground or underlying leases now existing or which may
hereinafter be executed affecting the Project, and (b) the lien or liens of all
mortgages and deeds of trust in any amount or amounts, whatsoever now or
hereafter placed on the Project or Landlord’s interest or estate therein or on
or against such ground or underlying leases and to all renewals, modifications,
consolidations, replacements and extensions thereof and to each advance made or
hereafter to be made thereunder. Tenant shall execute and deliver upon demand
any instruments, releases or other documents requested by any lessor or
mortgagee for the purpose of subjecting and subordinating this Lease to such
ground leases, mortgages or deeds of trust. Tenant shall attorn to any party
succeeding to Landlord’s interest in the Premises, whether by purchase,
foreclosure, deed in lieu of foreclosure, power of sale, termination of lease or
otherwise, only upon such party’s request and at such party’s sole discretion
but not otherwise. Notwithstanding such attornment, Tenant agrees that any such
successor in interest shall not be (a) liable for any act or omission of, or
subject to any rights of setoff, claims or defenses otherwise assertable by
Tenant against any prior owner of the Project (including without limitation,
Landlord), (b) bound by any rents paid more than one (1) month in advance to any
prior owner, (c) liable for any Security Deposit not paid over to such successor
by Landlord, and (d) if such successor is a mortgagee or a ground lessor whose
address has been previously given to Tenant bound by any modification, amendment
extension or cancellation of the Lease not consented to in writing by such
mortgagee or ground lessor. Tenant shall execute all such agreements confirming
such attornment as such party may reasonably request. Tenant shall not seek to
enforce any remedy it may have for any default on the part of Landlord without
first giving written notice by certified mail, return receipt requested,
specifying the default in reasonable detail, to any mortgagee or lessor under a
lien instrument or lease covering the premises whose address has been given to
Tenant, and affording such mortgagee or lessor a reasonable opportunity to
perform Landlord’s obligations hereunder. Landlord hereby agrees to use
commercially reasonable efforts to obtain a Subordination, Non-Disturbance and
Attornment Agreement from its current mortgagee and any future mortgagees, on
such mortgagee’s commercially reasonable standard form. Notwithstanding the
generality of the foregoing, any mortgagee or ground lessor may at any time
subordinate any such deeds of trust mortgages, other security instruments or
ground leases to this Lease on such terms and conditions as such mortgagee or
ground lessor may deem appropriate.

Section 10.2         Estoppel Certificate or Three-Party Agreement. Tenant
agrees (a) within ten (10) days following request by Landlord, to execute,
acknowledge and deliver to Landlord and any other persons specified by Landlord,
a certificate or three-party agreement among Landlord, Tenant and/or any third
party dealing with Landlord, certifying (i) that this Lease is unmodified and in
fall force and effect, or, if modified, stating the nature of such modification
(ii) the date to which the Rent and other charges are paid in advance, if any,
(iii) that there are not, to Tenant’s knowledge, any uncured defaults on the
part of Landlord hereunder, or so specifying such defaults, if any, as are
claimed and/or (iv) any other matters as such third party may reasonably require
in connection with the business dealings of Landlord and/or such third party and
(b) to deliver to Landlord audited financial statements that Tenant prepares
annually, including a balance sheet and a profit and loss statement for the most
recent two (2) years, all prepared in accordance with generally accepted
accounting principles consistently applied and certified by an independent
certified public accountant.  Tenant’s failure to deliver such certificate or
three-party agreement within such ten (10) day period shall be conclusive upon
Tenant (x) that this Lease is in fill force and effect without modification
except as may be represented by Landlord, (y) that to Tenant’s knowledge there
are no uncured defaults in Landlord’s performance, and (z) that no Rent has been
paid in advance except as set forth in this Lease. Financial statements required
to be delivered pursuant to Section 10.2(b) may be delivered electronically and
if so delivered, shall be deemed to have been delivered on the date that
Tenant’s parent company posts its consolidated financial statements, or provides
a link thereto, on Tenant’s website on the Internet at www.texasroadhouse.com.
In the event that Tenant’s parent company is no longer publicly traded or is no
longer required to publicly disclose its financial statements, then Landlord
agrees to keep Tenant’s financial statements provided in accordance with the
above provisions confidential, and shall not disclose or share such financial
statements or the information contained therein with any other persons except
Landlord’s lenders, advisors, leasing agents, investors, attorneys and
prospective purchasers and their lenders.

Section 10.3         Notices.  Any notice, request approval, consent or other
communication required or contemplated by this Lease must be in writing, unless
otherwise in this Lease expressly provided, and may be given or be served by
depositing the same in the United States Postal Service, postpaid and certified
and addressed to the party to be notified, with return receipt requested, or by
delivering the same in person to such party (or, in case of a corporate party,
to an officer of such party), or by prepaid telegram or express overnight mail
service, when appropriate, addressed to the party to be notified. Notice
deposited in the mail in the manner hereinabove described shall be effective
from and after three (3) days (exclusive of Saturdays, Sundays and postal
holidays) after such deposit. Notice given in any other manner shall be
effective only if and when delivered to the party to be notified or at such
party’s address for purposes of notice as set forth herein. For purposes of
notice the addresses of the parties shall, until changed as herein provided, be
as provided on the first page of this Lease; provided, that any notices sent to
Tenant will only be effective if copies thereof are simultaneously sent to the
attention of Tenant at 6040 Dutchmans Lane, Suite 200, Louisville, Kentucky
40205, Attention: Sheila C. Brown, Esq., General Counsel. The parties hereto
shall have the right from time to time to change their respective addresses by
giving at least fifteen (15) days’ written notice to the other party in the
manner set forth in this Section 10.3.

ARTICLE XI

Section 11.1         Right to Relocate Tenant. [Intentionally Omitted]

Section 11.2         Rights and Remedies Cumulative. The rights and remedies of
Landlord under this Lease shall be nonexclusive and each right or remedy shall
be in addition to and cumulative of all other rights and remedies available to


--------------------------------------------------------------------------------




Landlord under this Lease or at law or in equity. Pursuit of any right or remedy
shall not preclude pursuit of any other rights or remedies provided in this
Lease or at law or in equity, nor shall pursuit of any right or remedy
constitute a forfeiture or waiver of any Rent due to Landlord or of any damages
accruing to Landlord by reason of the violation of any of the terms of this
Lease.

Section 11.3         Legal Interpretation. This Lease and the rights and
obligations of the parties hereto shall be interpreted, construed and enforced
in accordance, with the laws of the state in which the Building is located and
the United States. The determination that one or more provisions of this Lease
is invalid, void, illegal or unenforceable shall not affect or invalidate any
other provision of this Lease, and this Lease shall be construed as if such
invalid, illegal or unenforceable provision had never been contained in this
Lease, and, so far as is reasonable and possible, effect shall be given to the
intent manifested by the portion held invalid or inoperative. All obligations of
either party hereunder not fully performed as of the expiration or termination
of the Term of this Lease shall survive the expiration or termination of the
Term of this Lease and shall be fully enforceable in accordance with those
provisions pertaining thereto. Article and section titles and captions appearing
in this Lease are for convenient reference only and shall not be used to
interpret or limit the meaning of any provision of this Lease. No custom or
practice, which may evolve between the parties in the administration of the
terms of this Lease, shall waive or diminish the right of Landlord to insist
upon the performance by Tenant in strict accordance with the terms of this
Lease. This Lease is for the sole benefit of Landlord and Tenant and, without
the express written consent thereto, no third party shall be deemed a third
party beneficiary hereof. Tenant agrees that this Lease supersedes and cancels
any and all previous statements, negotiations, arrangements, brochures,
agreements and understandings, if any, between. Landlord and Tenant with respect
to the subject matter of this Lease or the Premises and that this Lease,
including written extrinsic documents referred to herein, is the entire
agreement of the parties, and that there are no representations, understandings,
stipulations, agreements, warranties or promises (express or implied, oral or
written) between Landlord and Tenant with respect to the subject matter of this
Lease or the Premises. It is likewise agreed that this Lease may not be altered,
amended, changed or extended except by an instrument in writing signed by both
Landlord and Tenant. The terms and provisions of this Lease shall not be
construed against or in favor of a party hereto merely because such party is the
“Landlord” or the “Tenant” hereunder or because such party or its counsel is the
draftsman of this Lease. All references to days in this Lease and any Exhibits
or Addenda hereto mean calendar days, not working or business days, unless
otherwise stated.

Section 11.4         Tenant’s Authority. Both Tenant and the person executing
this Lease on behalf of Tenant warrant and represent unto Landlord that (a)
Tenant is a duly organized and validly existing legal entity, in good standing
and qualified to do business in the state in which the Building is located, with
no proceedings pending or contemplated for its dissolution or reorganization,
voluntary or involuntary, (b) Tenant has full right, power and authority to
execute, deliver and perform this Lease, (c) the person executing this Lease on
behalf of Tenant is authorized to do so, (d) upon execution of this Lease by
Tenant, this Lease shall constitute a valid and legally binding obligation of
Tenant, and (e) upon request of Landlord, such person will deliver to Landlord
satisfactory evidence of the matters set forth in this Section.

Section 11.5         No Brokers. Landlord and Tenant warrant and represent to
the other that it has not dealt with any real estate broker and/or salesman in
connection with the negotiation or execution of this Lease and no such broker or
salesman has been involved in connection with this Lease, and each party agrees
to defend, indemnify and hold harmless the other party from and against any and
all costs, expenses, attorneys’ fees or liability for any compensation,
commission and charges claimed by any real estate broker and/or salesman (other
than the aforesaid brokers) due to acts of such party or such party’s
representatives.

Section 11.6         Consents by Landlord. Except as otherwise expressly
provided in this Lease, in all circum­stances under this Lease where the prior
consent or permission of Landlord is required before Tenant is authorized to
take any particular type of action, such consent must be in writing and the
matter of whether to grant such consent or permission shall be within the sole
and exclusive judgment and discretion of Landlord, and it shall not constitute
any nature of breach by Landlord under this Lease or any defense to the
performance of any covenant, duty or obligation of Tenant under this Lease that
Landlord delayed or withheld the granting of such consent or permission, whether
or not the delay or withholding of such consent or permission was prudent or
reasonable or based on good cause.

With respect to any provision of this Lease, which provides that Tenant shall
obtain Landlord’s prior consent or approval, Landlord may withhold such consent
or approval for any reason at its sole discretion, unless the provision
specifically states that the consent or approval will not be unreasonably
withheld.

With respect to any provision of this Lease which provides that Landlord shall
not unreasonably withhold or unreasonably delay any consent or any approval,
Tenant in no event, shall be entitled to make, nor shall Tenant make, any claim
for, and Tenant hereby waives any claim for money damages; nor shall Tenant
claim any money damages by way of setoff, counterclaim or defense, based upon
any claim or assertion by Tenant that Landlord has unreasonably withheld or
unreasonably delayed any consent or approval, unless Landlord has acted in an
arbitrary and capricious manner; but Tenant’s sole remedy shall be an action or
proceeding to enforce any such provision, or for specific performance,
injunction or declaratory judgment.

Section 11.7         Joint and Several Liability. If there is more than one
Tenant, then the obligations hereunder imposed upon Tenant shall be joint and
several. If there is a guarantor of Tenant’s obligations hereunder, then the
obligations hereunder imposed upon Tenant shall be the joint and several
obligations of Tenant and such guarantor, and Landlord need not first proceed
against Tenant before proceeding against such guarantor nor shall any such
guarantor be released from its guaranty for any reason whatsoever.

Section 11.8         Independent Covenants. The obligation of Tenant to pay Rent
and other monetary obligations


--------------------------------------------------------------------------------




provided to be paid by Tenant under this Lease and the obligation of Tenant to
perform Tenant’s other covenants and duties under this Lease constitute
independent unconditional obligations of Tenant to be performed at all times
provided for under this Lease, save and except only when an abatement thereof or
reduction therein is expressly provided for in this Lease and not otherwise, and
Tenant acknowledges and agrees that in no event shall such obligations,
covenants and duties of Tenant under this Lease be dependent upon the condition
of the Premises or the Project, or the performance by Landlord of its
obligations hereunder.

Section 11.9         Attorneys’ Fees and Other Expenses. In the event either
party hereto defaults in the faithful performance or observance of any of the
terms, covenants, provisions, agreements or conditions contained in this Lease,
the party in default shall be liable for and shall pay to the non-defaulting
party all expenses incurred by such party in enforcing any of its remedies for
any such default, and if the non-defaulting party places the enforcement of all
or any part of this Lease in the hands of an attorney, the party in default
agrees to pay the non-defaulting party’s reasonable attorneys’ fees in
connection therewith.

Section 11.10       Recording. Neither Landlord nor Tenant shall record this
Lease, but a short-form memorandum hereof may be recorded at the request of
Landlord or Tenant.

Section 11.11       Disclaimer; Waiver of Jury Trial. LANDLORD AND TENANT
EXPRESSLY ACKNOWLEDGE AND AGREE, AS A MATERIAL PART OF THE CONSIDERATION FOR
LANDLORD’S ENTERING INTO THIS LEASE WITH TENANT, THAT, EXCEPT AS OTHERWISE SET
FORTH IN THIS LEASE, LANDLORD HAS MADE NO WARRANTIES TO TENANT AS TO THE USE OR
CONDITION OF THE PREMISES OR THE PROJECT, EITHER EXPRESS OR IMPLIED, AND
LANDLORD AND TENANT EXPRESSLY DISCLAIM ANY IMPLIED WARRANTY THAT THE PREMISES OR
THE PROJECT ARE SUITABLE FOR TENANT’S INTENDED COMMERCIAL PURPOSE OR ANY OTHER
WARRANTY (EXPRESS OR IMPLIED) REGARDING THE PREMISES OR THE PROJECT. EXCEPT AS
EXPRESSLY SET FORTH IN THIS LEASE, LANDLORD AND TENANT EXPRESSLY AGREE THAT
THERE ARE NO, AND SHALL NOT BE ANY, IMPLIED WARRANTIES OF MERCHANTABIL1TY,
HABITABILITY, FITNESS FOR A PARTICULAR PURPOSE OR ANY OTHER KIND ARISING OUT OF
THIS LEASE, ALL SUCH OTHER EXPRESS OR IMPLIED WARRANTIES IN CONNECTION HEREWITH
BEING EXPRESSLY DISCLAIMED AND WAIVED.

LANDLORD AND TENANT WAIVE THE RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING BASED UPON, OR RELATED TO, THE SUBJECT MATTER OF THIS LEASE. THIS
WAIVER IS KNOWINGLY, INTENTIONALLY, AND VOLUNTARILY MADE BY TENANT AND TENANT
ACKNOWLEDGES THAT NEITHER LANDLORD NOR ANY PERSON ACTING ON BEHALF OF LANDLORD
HAS MADE ANY REPRESENTATIONS OF FACT TO INDUCE THIS WAIVER OF TRIAL BY JURY OR
IN ANY WAY TO MODIFY OR NULLIFY ITS EFFECT. TENANT FURTHER ACKNOWLEDGES THAT IT
HAS BEEN REPRESENTED (OR HAS HAD THE OPPORTUNITY TO BE REPRESENTED) IN THE
SIGNING OF THIS LEASE AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL
COUNSEL, SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS HAD THE OPPORTUNITY TO
DISCUSS THIS WAIVER WITH COUNSEL. TENANT FURTHER ACKNOWLEDGES THAT IT HAS READ
AND UNDERSTANDS THE MEANING AND RAMIFICATIONS OF THIS WAIVER PROVISION AND AS
EVIDENCE OF SAME HAS EXECUTED THIS LEASE.

Section 11.12       No Access to Roof. Tenant shall have no right of access to
the roof of the Premises or the Building, except as set forth in Special
Stipulation No. 5 of Exhibit C attached hereto.

Section 11.13       Parking. Tenant’s occupancy of the Premises shall initially
include the use of up to one hundred seventy-three (173) parking spaces (i.e., a
ratio of 3.70 per 1,000 square feet of Rentable Area) to Tenant, which shall be
used in common with other tenants, invitees and visitors of the Building. Tenant
shall have the right to park in the Building parking facilities in common with
other tenants of the Building upon such terms and conditions, including the
imposition of a reasonable parking charge, if the same is established by
Landlord at any time during the Term of this Lease. Tenant’s allotted parking
spaces shall be increased based on the ratio set forth above upon each
applicable Commencement Date should this Lease later be amended to reflect a
change to the Rentable Area of the Premises. Tenant agrees not to overburden the
parking facilities and agrees to cooperate with Landlord and other tenants in
use of the parking facilities. Landlord reserves the right in its absolute
discretion to determine whether the parking facilities are becoming overburdened
and to allocate and assign parking spaces among Tenant and other tenants, aid to
reconfigure the parking area and modify the existing ingress to and egress from
the parking area as Landlord shall deem appropriate.

Section 11.14       No Accord or Satisfaction. No payment by Tenant or receipt
by Landlord of a lesser amount the Rent and other sums due hereunder shall be
deemed to be other than on account of the earliest Rent or other sums due, nor
shall any endorsement or statement on any check or accompanying any check or
payment be deemed an accord and satisfaction; and Landlord may accept such check
or payment without prejudice to Landlord’s right to recover the balance of such
Rent or other sum and to pursue any other remedy provided in this Lease.

Section 11.15       Acceptance. The submission of this Lease by Landlord does
not constitute an offer by Landlord or other option for, or restriction of, the
Premises, and this Lease shall only become effective and binding upon Landlord,
upon full execution hereof by Landlord and delivery of a signed copy to Tenant.

Section 11.16       Waiver of Counterclaim. Tenant hereby waives, the right to
interpose any counterclaim of whatever description in any summary proceeding.


--------------------------------------------------------------------------------




Section 11.17       Time Is of the Essence. Time is of the essence of this
Lease. Unless specifically provided otherwise, all references to terms of days
or months shall be construed as references to calendar days or calendar months,
respectively.

Section 11.18       Counterparts. This Lease may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but such counterparts shall together constitute one and the same instrument.

Section 11.19       Execution and Delivery of Lease. This Lease shall not be
valid and binding on Landlord and Tenant unless and until it has been completely
executed by and delivered to both parties.

Section 11.20       Real Estate Investment Trust. During the Term of this Lease,
should a real estate investment trust become Landlord hereunder, all provisions
of this Lease shall remain in full force and effect except as modified by this
paragraph. If Landlord in good faith determines that its status as a real estate
investment trust under the provisions of the Internal Revenue Code of 1986, as
heretofore or hereafter amended, will be jeopardized because of any provision of
this Lease, Landlord may request reasonable amendments to this Lease and Tenant
will not unreasonably withhold, delay or defer its consent thereto, provided
that such amendments do not (a) increase the monetary obligations of Tenant
pursuant to this Lease or (b) in any other manner adversely affect Tenant’s
interest in the Premises.

IN TESTIMONY WHEREOF, the parties hereto have executed this Lease as of the day
and year first above written.

 

LANDLORD

 

 

PARAGON CENTRE HOLDINGS, LLC, a Kentucky limited
liability company

 

 

By:

 

/s/ David W. Nicklies

 

 

 

 

David W. Nicklies, Manager

 

 

Date: 3-20-06

 

 

 

 

 

 

 

TENANT:

 

 

TEXAS ROADHOUSE HOLDINGS LLC, a Kentucky limited
liability company

 

 

By:

 

Texas Roadhouse, Inc., a Delaware corporation, its Manager

 

 

 

 

 

 

 

By:

 

/s/ Sheila C. Brown

 

 

Title:

 

 Sheila C. Brown

 

 

 

 

General Counsel, Corporate Secretary

 

 

Date: March 3, 2006

 


--------------------------------------------------------------------------------



EXHIBIT A

LEGAL DESCRIPTION OF LAND

Being a portion of the tract conveyed to Louisville Dutchmans Lane Associates,
Ltd., as recorded in Deed Book 5533 Page 278, in the Office of the County Clerk
of Jefferson County, Kentucky; and more particularly described as follows:

BEGINNING at a pipe at the intersection of the southerly line of Dutchmans Lane
as established in instrument of record in Deed Book 1238 Page 397, in the Office
of the Clerk of the County Court of Jefferson County, Kentucky, thence with the
northwesterly line of the tract conveyed to Louisville Dutchmans Lane
Associates, Ltd by Deed of record in Deed Book 5533 Page 278, in the Office of
the Clerk aforesaid; thence with the southerly line of Dutchmans Lane and with
an arc of a curve to the left having a radius of 216.33 feet and the following
chords:

South 66 degrees 19 minutes 48 seconds East 43.05 feet to an iron pipe; South 78
degrees 40 minutes 38 seconds East 50.00 feet to an iron pipe; North 88 degrees
03 minutes 02 seconds East 50.00 feet to an iron pipe; North 74 degrees 46
minutes 42 seconds East 50.00 feet to an iron pipe; North 61 degrees 30 minutes
22 seconds East 50.00 feet to an iron pipe; thence continuing with the
southeasterly line of Dutchmans Lane, North 54 degrees 52 minutes 12 seconds
East 46.50 feet to an iron pipe in the southwestern most corner of the tract
conveyed to Louisville OPC Associates, Ltd. by Deed of record in Deed Book 5559
Page 255; thence with the most pipe; southwesterly line of said tract South 35
degrees 07 minutes 48 seconds East 31.00 feet to an iron thence South 46 degrees
11 minutes 52 seconds East 112.93 feet to an iron pipe; thence with an arc of a
curve to the left having a radius of 867.00 feet, and a chord of South 48
degrees 27 minutes 20 seconds East 118.26 feet to an iron pipe; thence with the
arc of a curve to the right having a radius of 12.00 feet and a chord of South
06 degrees 36 minutes 16 seconds East 17.20 feet; thence South 39 degrees 09
minutes 26 seconds West 18.32 feet to an iron pipe; South 50 degrees 50 minutes
34 seconds East 24.00 feet to an iron pipe; North 84 degrees 09 minutes 25
seconds East 62.44 feet to an iron pipe; thence with the arc of a curve to the
right having a radius of 11.00 feet, and a chord of South 73 degrees 20 minutes
26 seconds East 8.43 feet, thence the following courses and distances: South 50
degrees 50 minutes 16 seconds East 5.34 feet to an iron pipe; South 05 degrees
50 minutes 34 seconds East 34.25 feet to an iron pipe; South 47 degrees 17
minutes 46 seconds East 243.59 feet to an iron pipe on the west line of
right-of-way for Watterson Expressway 1-264, said point also being on the
southeastern most line of the tract conveyed to Louisville OPC Associates, Ltd.
as recorded in Deed Book 5559 Page 255 in aforementioned clerks office; thence
along West right-of-way line of Watterson Expressway 1-264, South 59 degrees 37
minutes 00 seconds West 389.94 feet to an iron pipe; thence leaving the existing
right-of-way of Watterson Expressway 1-264, with the following courses, North 33
degrees 22 minutes 13 seconds West 701.67 feet to the POINT OF BEGINNING
containing approximately 4.410 acres.

EXCEPTING THEREFROM that certain parcel conveyed to the Commonwealth of Kentucky
by Deed of Conveyance dated June 28, 1989, and recorded in Deed Book 5876 Page
97 in the Office of the Clerk of the County Court of Jefferson County, Kentucky,
and further described as follows:

BEGINNING at a point in the existing access control and right of way line, said
point being the Grantor’s east property corner, 38.00 feet left of 1-264 Station
606+52.59; thence with said existing access control and right of way line and
the Grantor’s, southeast property line South 60 degrees 51 minutes 23 sec6nds
West (Grantor’s Survey South 59 degrees 37 minutes 00 second West), 389.94 feet
to the Grantor’s south property corner 38.00 feet left of 1-264 Station
602+62.65; thence with the Grantor’s southwest property line North 32 degrees 07
minutes 50 seconds West (Grantor’s Survey North 33 degrees 22 minutes 13 seconds
West), 98.13 feet to a point in the proposed access control and right of way
line 136.00 feet left of 1-264 Station 602+57.54; thence with said proposed
access control and right of way line the following courses: South 89 degrees 45
minutes 09 seconds East, 77.43 feet to a point 98.00 feet left of I-264 Station
603+25.00; North 60 degrees 15 minutes 12 seconds East 308.38 feet to a point in
the Grantor’s northeast property line 101.25 feet left of I-264 Station
606+33,36; thence with said northeast property line South 46 degrees 03 minutes
23 seconds East (Grantor’s Survey South 47 degrees 17 minutes 46 seconds East),
66.11 feet to the point of beginning containing approximately 0.567 acre.


--------------------------------------------------------------------------------




EXHIBIT B
FLOORPLAN of PREMISES


--------------------------------------------------------------------------------




GRAPHIC [g152681ke03i001.gif]


--------------------------------------------------------------------------------




GRAPHIC [g152681ke03i002.gif]


--------------------------------------------------------------------------------




GRAPHIC [g152681ke03i003.gif]


--------------------------------------------------------------------------------




GRAPHIC [g152681ke03i004.gif]


--------------------------------------------------------------------------------


EXHIBIT C

SPECIAL STIPULATIONS

These Special Stipulations are hereby incorporated into this Lease and in the
event that they conflict with any provisions of this Lease, these Special
Stipulations shall control.

1.             Right of First Offer.

Prior to execution of a lease or leases for the approximately 16,130 square feet
of Rentable Area depicted on Exhibit C-1 attached hereto (the “First Offer
Spaces”), composed of Suites 220, 250, 315 and 320 during the first five (5)
years of the Term of this Lease, and so long as Tenant is not then in default
under this Lease, Landlord will notify Tenant of the terms and conditions upon
which it would be willing to lease all or portions of the First Offer Spaces to
Tenant as such space becomes available.

If within ten (10) business days after receipt of Landlord’s notice, Tenant
agrees in writing to lease portions of the First Offer Spaces at the current
market rate then being charged by Landlord for comparable space in the Building
and upon such terms and conditions set forth in Landlord’s notice, Landlord and
Tenant will execute an amendment or amendments to this Lease adding the First
Offer Spaces to the Premises within ten (10) business days after Landlord’s
receipt of Tenant’s notice of intent to lease upon all the same terms as this
Lease except as modified by the terms in Landlord’s notice. If Tenant does not
deliver its notice of intent to lease all or a portion the First Offer Spaces or
elects not to lease all or a portion of the First Offer Spaces within such 10
business-day period, then this right of first offer to lease that portion of the
First Offer Spaces will lapse and be of no further effect and Landlord will have
the right to lease that portion the First Offer Spaces to any third party on the
same or any other terms and conditions, whether or not such terms and conditions
are more or less favorable than those offered to Tenant. The right granted to
Tenant under this paragraph is personal to Tenant and to any Permitted
Transferee; furthermore, in the event of any assignment of this Lease to a party
other than a Permitted Transferee or a sublease to a party other than a
Permitted Transferee Tenant of more than fifty percent (50%) of the Premises,
this right of first offer to lease the First Offer Spaces shall thenceforth be
null and void and of no further force and effect.

2.             Extension Option.

(a)           So long as this Lease is in full force and effect and Tenant is
not in default beyond any applicable notice and cure period in the performance
of any of the covenants or terms and conditions of this Lease at the time of
notification to Landlord or at the time of commencement of the Extension Period,
as that term is hereinafter defined, Tenant shall have the option (the
“Extension Option”) to extend the Term for the entire Premises for one (1)
additional period of five (5) years (the “Extension Period”), which Extension
Period shall commence upon the expiration of the initial Term upon the same
terms and conditions of this Lease, except that the Base Rent during the
Extension Period shall be at an annual rate equal to ninety five percent (95%)
of thee then current fair market value rate for lease renewals and extensions
comparable to this Lease for space comparable to the Premises in the Building,
taking into account such factors as tenant improvement allowances, rent
concessions and rental escalations (the “FMR”), subject to the following terms
and conditions: Tenant shall provide Landlord with written notice, of its desire
to extend the Term of this Lease nine (9) months prior to the expiration of the
initial Term. In the event Tenant timely exercises this Extension Option, this
Lease shall be deemed extended and the FMR shall be determined as set forth
below. In the event that Landlord does not receive Tenant’s written notice nine
(9) months prior to the expiration of the initial Term, then such Extension
Option shall be null and void and of no further force or effect this Lease shall
expire on the Expiration Date (as that term is defined in Article I), and if
requested by Landlord, Tenant shall execute an instrument in form and substance
acceptable to Landlord confirming such facts.

(b)           The FMR shall be determined by Landlord and Tenant by mutual
agreement; however, if Landlord and Tenant cannot agree in writing on the FMR
within ten (10) days after Landlord’s receipt of Tenant’s notice of its election
to extend this Lease, the FMR shall be determined by the Three Broker Method set
forth below. Tenant shall have the option to select a real estate broker, who
shall act on Tenant’s behalf in determining the FMR, within five (5) business
days after the expiration of the 10-day period. Landlord must select a real
estate broker within five (5) business days after written notice of Tenant’s
selection. Landlord, by written notice to Tenant shall designate a real estate
broker, who shall act on Landlord’s behalf in the determination of the FMR. If
either Landlord or Tenant fails or refuses to select a broker, the other broker
shall alone determine the FMR. Otherwise, within ten (10) days after the
selection of Landlord’s broker, Landlord and Tenant’s brokers shall then select
a third broker meeting the qualifications stated below, and each broker, within
fifteen (15) days after the third broker is elected, shall submit his or her
determination of the FMR. The FMR shall be the determination of the broker that
is not the highest or the lowest (or, if two brokers reach an identical
determination, the determination of such two brokers). Landlord and Tenant shall
each pay the fee of the broker selected by it, and they shall equally share the
payment of the fee of the third broker.

(c)           In the event that the appraisal process has not been completed
prior to the commencement of the Extension Period, then upon commencement of the
Extension Period, and until the process is completed (the “Interim Period”),
Tenant shall pay Landlord monthly Base Rent and Additional Rent equal to the
Base Rent and Additional Rent for the immediately preceding Lease year, until
the increase in the Base Rent is determined by such process as provided herein;
provided, however, that such payments made during the Interim Period shall be
subject to adjustment based upon the results of such process. If, as a result of
such appraisal process, it is determined that Tenant has underpaid Base Rent


--------------------------------------------------------------------------------




and Additional Rent during the Interim Period, then such underpaid Base Rent and
Additional Rent shall be due from Tenant to Landlord within ten (10) days after
expiration of the Interim Period. All brokers selected in accordance with this
subparagraph must be licensed in the state of Kentucky as a real estate broker
and shall have at least ten (10) years prior experience in commercial office
leasing in the metropolitan area of Louisville, Kentucky. Landlord and Tenant
agree that they shall be bound by the determination of the FMR pursuant to this
subparagraph for the Extension Period.

(d)           Tenant shall accept the Premises in their existing condition (on
an “as is” basis) upon the commencement of the Extension Period and Landlord
shall have no obligation to grant or pay any allowance, abatement or concession
of any kind with respect to the Premises. Tenant shall have no option to renew
or extend this Lease beyond the expiration of the Extension Period.

(e)           This Extension Option is personal to Tenant and to any Permitted
Transferee; furthermore, in the event of an assignment of this Lease to a party
other than a Permitted Transferee or a sublease to a party other than a
Permitted Transferee by Tenant of more than fifty percent (50%) of the Premises,
this Extension Option shall become null and void and of no further force or
effect.

3.             Condition of Lease.

Landlord’s agreement to enter into this Lease and to terminate the Prior Lease
is expressly conditioned upon Tenant’s full and complete performance of all
obligations of Tenant under the Prior Lease, including, without limitation, the
payment by Tenant of all Rent, Additional Rent and other amounts due and payable
under the Prior Lease through the Commencement Date of this Lease. Should Tenant
fail to satisfy such obligations within applicable notice and cure periods set
forth in the Prior Lease, Landlord shall have the option to terminate this
Lease.

4.             Signage.

So long as Tenant is not in default under this Lease past applicable notice and
cure periods, Tenant shall have the right to install and maintain, at its sole
cost and expense, signage depicting Tenant’s identification logo and name on (i)
the portion of the Building facing the Watterson Expressway (I-264), (ii) the
existing monument sign located between the Building and One Paragon Centre, and
(iii) the existing monument sign located on Dutchmans Lane, subject to the
following terms and conditions:

(a)           The location, design, construction, size, lighting, font of
lettering, method of attachment of the individual letters and all other aspects
of such signage shall be subject to Landlord’s written consent prior to the
fabrication and installation of such signage, which consent shall not be
unreasonably withheld or delayed and such signage must also comply with all
applicable rules, regulations, ordinances and laws including, without
limitation, zoning ordinances.

(b)           The expense of installing, constructing, maintaining and removing
the sign shall be the sole cost and expense of Tenant and shall be paid directly
by Tenant. Tenant shall be responsible for all costs and expenses associated
with such signage and Tenant shall promptly repair any damage to the Building
resulting from the installation, construction, maintenance or removal of such
signage, normal wear and tear, fire or other casualty excepted.

(c)           Tenant hereby agrees to indemnify and hold Landlord harmless for
any cost, expense, loss or other liability associated with the installation,
construction, maintenance and removal of the sign.

(d)           The foregoing rights granted to Tenant under this Special
Stipulation No. 4 shall be personal to Tenant and to any Permitted Transferee
(provided that Landlord shall have prior approval rights over any change in the
name on such signage in addition to the approval rights set forth above);
furthermore, in the event of any assignment of this Lease to a party other than
a Permitted Transferee or subletting of the Premises to a party other than a
Permitted Transferee by Tenant of more than fifty percent (50%) of the Premises,
Tenant’s signage rights as contained herein shall not be transferable or
assignable to such third-party assignee or subtenant. Upon such an assignment of
this Lease or subletting by Tenant, this right shall become null and void and of
no further force and effect, and Tenant shall immediately remove the
identification signage from the Building as provided in subparagraph (e) below,
unless the continuance and/or transfer of such signage rights and the proposed
signage for is approved by Landlord.

(e)           Upon the expiration or earlier termination of this Lease, Tenant
shall promptly remove the identification signage and reimburse Landlord for all
costs and expenses associated with any damage to the Building caused by such
removal.

5.             Satellite Antenna Equipment.

Subject to the terms and conditions set forth herein, Landlord hereby grants to
Tenant a license to install, maintain and operate a satellite dish and related
antenna equipment on the roof of the Building (the “Equipment”), including
necessary wiring and cabling, subject to the following terms and, conditions:

(a)           The size, location, configuration, specifications, and operational
frequency of the Equipment shall be approved by Landlord prior to Tenant’s
installation of the Equipment.  Tenant shall deliver to Landlord Tenant’s plans
and specifications for the installation of the Equipment and the surrounding
screening for review and approval by Landlord’s engineer not less than thirty
(30) days prior to commencing installation of the Equipment. Notwithstanding the
foregoing, Landlord hereby approves the size, configuration, specifications and
operational frequency of the Equipment depicted on Exhibit C-2 hereto. Tenant
shall reimburse Landlord for all third party out-of-pocket costs and expenses
incurred by


--------------------------------------------------------------------------------




Landlord in connection with Landlord or its designated agent’s review and
approval of such plans and specifications as well as ensuring Tenant’s
compliance with this provision.

(b)           Provided that Tenant has submitted to Landlord (a) detailed plans
and specifications for the installation of the Equipment, (b) copies of all
required or appropriate governmental or quasi-governmental permits, licenses,
and authorizations obtained by Tenant at its expense, and (c) a certificate of
insurance from Tenant and the installer of the Equipment evidencing insurance
coverage as required under this Lease and by Landlord, naming Landlord as an
additional insured, and provided further that Tenant is in compliance with the
terms herein in connection with the installation, maintenance, repair, operation
and removal of the Equipment, Tenant shall have the right to install the
Equipment in an aesthetically pleasing manner and Tenant shall exercise all
reasonable steps to shield or screen the Equipment from public view. Tenant
shall fence or screen the Equipment so as to minimize any risks to ensure that
the Equipment does not create a nuisance.

(c)           Tenant shall operate the Equipment in compliance with all
applicable laws, rules, regulations and ordinances.

(d)           Tenant shall be responsible for maintaining the Equipment in good
condition at its sole cost and expense. Tenant shall provide written notice to
Landlord twenty-four (24) hours in advance, except in the event of an emergency,
to notify Landlord when Tenant intends to install and/or access the Equipment

(e)           Landlord shall perform all roof penetrations and modifications
necessary for the installation, maintenance or removal of Tenant’s Equipment.
Tenant will reimburse Landlord for all third party out-of-pocket costs and
expenses incurred by Landlord in connection with such roof penetrations and
modifications.

(f)            Tenant hereby agrees to indemnify and hold Landlord, its agents,
employees, contractors and representatives, harmless from and against any and
all cost claims, damages (including, but not limited to, any damage to the
Building, the roof or Landlord’s property), causes of action and liability which
may arise by reason of any occurrence attributable to or arising out of Tenant’s
installation, maintenance, repair, operation or removal of any of the Equipment,
including without limitation, any claim or cause of action for injury to or
death of any person or damage to any property arising therefrom and Tenant
agrees to defend any claim or demand against Landlord, its agents or employees
arising out of any such occurrence. Tenant shall, upon thirty (30) days prior
written notice from Landlord, reimburse Landlord for all costs and expenses
incurred by Landlord as a result of Tenant’s operation of the Equipment
including damages to the Building and the furnishing of electric power for the
operation of the Equipment

(g)           During the term of the license, Tenant shall pay to Landlord the
monthly sum of One Hundred Five and No/100 Dollars ($105.00) as monthly rental
for the license granted in this Special Stipulation No. 5.

(h)           Tenant’s Equipment shall not hinder or unreasonably interfere with
any other tenants’ or licensees’ installation, operation and maintenance or
repair of antennae or satellite equipment.

(i)            Landlord reserves the right to enter into a contract with a
third-party manager for the leasing and management of the roof of the Building.
Tenant shall be responsible for complying with all reasonable rules and
regulations established by such manager.


--------------------------------------------------------------------------------




EXHIBIT C-I

FIRST OFFER SPACE

Two Paragon Centre
SECOND FLOOR

TWO PARAGON CENTRE
THIRD FLOOR


--------------------------------------------------------------------------------




GRAPHIC [g152681ke05i001.gif]


--------------------------------------------------------------------------------




GRAPHIC [g152681ke05i002.gif]


--------------------------------------------------------------------------------


EXHIBIT C-2

EQUIPMENT (SATELLITE)

AGREEMENT REGARDING SATELLITE ANTENNA

 ] THIS AGREEMENT REGARDING SATELLITE ANTENNA (“Agreement”) is made this
                   day of    , 2005, (the “Effective Date”), by and, between,
Paragon Centre Holdings, L.L.C., a Kentucky limited liability company,
(“Landlord”), and Texas Roadhouse Holdings LLC (“Tenant”). For good and valuable
consideration, the receipt and adequacy of which is hereby mutually and
respectively acknowledged by them, Landlord and Tenant hereby covenant,
contract, acknowledge, and agree as follows:

1.              Landlord and Tenant are also parties to a Lease dated
                                                               , 2005, (“Lease”)
for those premises located at 6040 Dutchmans Lane, Suites 400, 100, 110, 120,
130, 140, 200, 300, 305, 310 in Louisville, Kentucky (“Premises”).

Any breach or Default by Tenant under the Lease shall also be a breach or
Default under this Agreement. Any breach or Default by Tenant of this Agreement
shall also be a breach or Default under the Lease and shall be governed by
Article VIII of the Lease.

2.              Provided (but not otherwise) Tenant always fully, duly, and
timely complies with all its obligations, duties, and responsibilities under the
Lease and this Agreement, Tenant, subject to the other contents of this
Agreement and subject to the contents of the Lease, shall have the rights
described in this Agreement.

3.              The general purpose of this Agreement is to allow Tenant,
subject to the terms, provisions, and contents of this Agreement and at Tenant’s
sole risk, responsibility, and expense, to install, maintain, repair, operate
and remove one Satellite Antenna Receiving Dish (“the Satellite Antenna”) on,
at, or from the roof area of the Building (as defined in the Lease), the exact
placement of the Satellite Antenna to be as Landlord, at its reasonable
discretion, from time to time directs, provided that the functionality of the
Satellite Antenna for Tenant’s intended use is not impaired, including, without
limitation, the right of Landlord to require Tenant to relocate the Satellite
Antenna on the roof from time to time at Tenant’s sole cost and expense. This
Agreement absolutely may not and absolutely shall not be assigned or otherwise
transferred by Tenant or anyone on its behalf except to an assignee of the Lease
as permitted under the terms of the Lease. The size, configuration,
specifications, and operational frequency of the Satellite Antenna are depicted
on Exhibit “K” attached hereto and expressly made a part hereof. To the extent
known or controlled by Tenant, no persons or parties other than the Tenant shall
in any way whatsoever use, utilize, or obtain any benefit from the Satellite
Antenna.

 4.            Tenant shall not install, maintain, repair, operate, or remove
the Satellite Antenna until Tenant first receives in each instance the written
approval of Landlord therefore, which approval shall be at Landlord’s reasonable
discretion. Before seeking in each instance such approval, Tenant shall submit
to Landlord: (a) detailed plans and specifications and other pertinent data and
information, with respect to the undertaking (b) copies of all required or
appropriate governmental and quasi-governmental permits, licenses and
authorizations, same to be obtained by Tenant at its sole responsibility and
expense, and (c) a certificate of insurance evidencing insurance coverage as
required by the Lease and any other insurance required by Landlord (in its
reasonable discretion) as regards the installation, maintenance, repair,
operation, or removal of the Satellite Antenna. In no event whatsoever shall
such installation, maintenance, repair, operation, or removal of the Satellite
Antenna in any way whatsoever damage the building located at 6040 Dutchmans
Lane, Louisville, Kentucky 40205 (the “Building”) or any of its appurtenances or
facilities, interfere with or impede any services provided by Landlord or the
other tenants or occupants of the Building, or otherwise adversely affect the
operation of the Building or any of the appurtenances or facilities. Tenant will
notify Landlord 24 hours in advance, unless in an emergency, when it desires
access to the Satellite Antenna. Provided that Tenant has complied with the
terms and conditions of this Agreement, including, without limitation, the
delivery of the items referenced in (a), (b), and (c) above and the Installer’s
insurance certificate referenced in Paragraph 5 below, and Landlord has given
its written approval, Tenant shall have the right to effect the installation of
the Satellite Antenna on the Effective Date of this Agreement.


--------------------------------------------------------------------------------




5.             Any contractors, subcontractors, etc., hired or engaged by Tenant
to effect or assist in the installation, maintenance, repair, operation, or
removal of the Satellite Antenna must first be approved in writing by the
Landlord, which approval shall be at Landlord’s reasonable discretion. Landlord
hereby requires such contractors, subcontractors, etc., to provide lien waivers
and to be bonded and insured in such amounts and with such coverage as Landlord
may in its reasonable discretion prescribe. Landlord recognizes that Tenant has
elected to use Spacenet (the “Installer”) for the performance of all
installation, repair, maintenance, operation, and removal obligations hereunder
and Landlord hereby approves Spacenet as Tenant’s contractor. Further the
Installer or any other contractors must name Landlord, as an additional insured
on such insurance policies and prior to undertaking any work with respect to
this Agreement, the Installer or other such contractors shall provide Landlord
with a Certificate of Insurance at limits as reasonably requested by the
Landlord naming Landlord as an additional insured.

6.             The term of this Agreement shall begin on the Effective Date,
and, subject to the other contents of this Agreement, shall be coterminous with
the term (as may be extended) of the Lease. Notwithstanding the foregoing,
Tenant, for any or no reason whatsoever, may at any time cancel this Agreement
upon not less than thirty (30) days’ prior written notice to the Landlord so
stating, provided that such cancellation of this Agreement shall have no effect
whatsoever on the term, provisions or contents of the Lease. Nothing in this
Paragraph 6 shall prohibit Landlord from terminating this Agreement in the event
that Tenant defaults under this Agreement and such default is not cured within
30 days after receipt of notice from Landlord in the event of a non-monetary
default, or within 10 business days after receipt of notice from Landlord in the
event of al non-monetary default.

7.             Tenant, during the first nine months of this Agreement, shall pay
Landlord as rent the monthly sum of One Hundred Five and No/l00 Dollars
($105.00). Thereafter, such rent shall be subject to adjustments, from time to
time, but no more frequently than one time per calendar year, and in no event
more than three percent per calendar year, as Landlord, in its reasonable
discretion, elects. Rent during the term of this Agreement shall be due on the
first day of each month, commencing on the Effective Date, and shall be payable
with rent due under the Lease. Landlord will provide Tenant with 30 days prior
written notice of any adjustment to the rent due under this Agreement. Tenant
shall have no right to an abatement, reduction, diminution, deduction, offset,
or recoupment of such rent if for any, or no, reason whatsoever (other than
Landlord’s default under this Agreement) Tenant is unable to, or does not, use
the Satellite Antenna. Any monies payable by Tenant to Landlord under this
Agreement, at Landlord’s option, may be deemed to be Additional Rent (as defined
in the Lease) due Landlord from Tenant under the Lease.

8.             Tenant shall fully, completely, and absolutely hold harmless,
indemnify and defend Landlord against any and all, claims, actions, losses,
damages, liabilities, costs, and expenses, including, without limitation,
attorneys’ fees through final appeal, in any way whatsoever associated with the
Satellite Antenna and its use, non-use, installation, maintenance, repair,
operation, or removal.

9.             Landlord reserves the right, in its reasonable discretion, to
require Tenant at Tenant’s sole risk, responsibility, and expense, to relocate
at any time and from time to time the Satellite Antenna, such relocation to be
effected as Landlord, in its reasonable discretion, prescribes, provided that
the functionality of the Satellite Antenna for Tenant’s intended use is not
impaired.

10.           At the expiration or earlier termination of this Agreement, Tenant
shall, within 15 business days thereafter, remove the Satellite Antenna, such
removal to be at Tenant’s sole risk, expense, and responsibility and to be
effected as Landlord, in its reasonable discretion, prescribes. Tenant, at its
sole risk, expense, and responsibility shall repair any and all damage caused by
such removal, such repair to be effected as Landlord, in its reasonable
discretion, prescribes. If Tenant does not effect such removal and/or repair
above-described, then Tenant hereby authorizes Landlord to do so and to charge
Tenant for all costs and expenses incurred in doing so, plus the greater of (i)
$500.00 or (ii) twenty percent of all costs and expenses incurred in effecting
the removal and/or repair, for Landlord’s overhead and inconvenience in doing
so, and Landlord shall incur no liability of any nature whatsoever in doing so,
and Tenant hereby agrees to indemnify and hold


--------------------------------------------------------------------------------




harmless the Landlord as provided in Paragraph 8 hereof in connection with such
removal and/or repair.

IN WITNESS WHEREOF, LANDLORD and TENANT have duly executed this Agreement as of
the day and year first above written, each acknowledging receipt of an executed
copy hereof together with all EXHIBITS referenced herein.

Signed and Acknowledged

 

Tenant:

in the Presence of:

 

Texas Roadhouse Holdings LLC

 

 

a Kentucky limited liability company

 

 

 

By:

 

Texas Roadhouse, Inc. its Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Sheila C. Brown

 

 

Title:

Sheila C. Brown

 

 

 

General Counsel, Corporate Secretary

 

Signed and Acknowledged

 

Landlord:

in the Presence of:

 

Paragon Centre Holdings, LLC

 

 

a Kentucky limited liability company

 

 

 

 

 

 

 

 

By:

 

/s/ David W. Nicklies

 

 

 

Title:

David W. Nicklies, Manager

 


--------------------------------------------------------------------------------





EXHIBIT D

[INTENTIONALLY OMITTED]


--------------------------------------------------------------------------------




EXHIBIT E

WORK LETTER AGREEMENT
(Suite 150)

Tenant hereby accepts the Premises “As Is” and acknowledges and agrees Landlord
shall have no obligation to construct any tenant improvements to the Premises or
make any alterations or additions thereto, except that Landlord agrees to
provide Tenant the Tenant Improvement Allowance as set forth herein to cover a
portion of the costs associated with the improvements to the Premises. Tenant
shall construct the tenant improvements to the Premises in accordance with this
Exhibit E. The following provisions shall govern (A) the preparation and
approval process for the drawings and specifications for the improvements to the
Premises, which Tenant shall perform in accordance with the terms of this
Exhibit E, and (B) terms and conditions relating to contractors and
subcontractors in connection with the improvements to the Premises.

A.          Tenant’s Work. Tenant shall be responsible for all work,
construction and installation in the Premises. Such work shall hereinafter be
referred to as “Tenant’s Work” and shall be at Tenant’s sole cost and expense,
except as provided below.

B.           Tenant Allowance. Landlord agrees to provide to Tenant an allowance
with respect to the Suite 150 Premises, of $10.00 per rentable square foot (the
“Tenant Improvement Allowance”) (i.e., a total of 3,317 sf x $10.00 prsf =
$33,170.00) for leasehold improvements to the Premises. Fifty percent (50%) of
the Tenant Improvement Allowance for each suite must be applied to the Tenant’s
Work for that particular suite or for other suites leased by Tenant at Two
Paragon Centre. If the foregoing condition is satisfied, up to fifty percent
(50%) of the Tenant Improvement Allowance (i.e. $16,585.00) may be applied to
the cost of space planning, architectural and mechanical drawings, Tenant’s
cabling, furniture, fixtures and equipment, moving-related expenses and the
like, for the Premises or any of Tenant’s premises at Two Paragon Centre.

The Tenant Improvement Allowance shall be disbursed by Landlord to Tenant within
ten (10) days after the date Landlord delivers possession of such suite to
Tenant. Upon completion of Tenant’s Work for Suite 150, Tenant shall promptly
deliver to Landlord final and unconditional lien waivers for Tenant’s Work and
copies of paid invoices evidencing the cost of all of Tenant’s Work. Any unused
portion of the Tenant Improvement Allowance shall be retained by Landlord.

To the extent that the cost of Tenant’s Work exceeds the Tenant Improvement
Allowance, Tenant shall be fully responsible for payment of the same and shall
provide evidence of payment thereof to Landlord.

C.            Tenant’s Space Plans. Tenant shall submit to Landlord for
Landlord’s approval a space plan for the improvements to the Premises (‘Tenant’s
Space Plans”) prepared by Tenant’s architect showing the interior layout of the
Premises and its integration with Building systems, core areas and the building
shell improvements in sufficient detail to permit Landlord a reasonable
opportunity to review and provide preliminary approval or comments regarding
Tenant’s proposed interior design. Landlord shall review and approve or
disapprove of Tenant’s Space Plans within ten (10) business days of Landlord’s
receipt thereof, which approval shall not be unreasonably withheld, conditioned
or delayed. If Landlord disapproves; either in whole or in part, of Tenant’s
Space Plans, Landlord shall provide to Tenant with reasonable specificity
Landlord’s reasons for its disapproval. Tenant shall promptly correct or
otherwise address all disapproved items identified by Landlord. The revised
final plans are referred to as “Final Plans.”

D.            Tenant’s Contractor; Construction. Tenant shall have the right to
retain its own contractor(s) or subcontractor(s) to perform Tenant’s Work and
its telephone, security and cabling within the Premises at Tenant’s sole cost
and expense, subject to application of the Tenant Improvement Allowance. Such
contractor(s) must be approved, in its reasonable discretion, by Landlord’s
property manager, which shall serve as construction manager (“Construction
Manager”) and such contractor must be licensed and insured in the State of
Kentucky and must comply with all Building constriction rules and regulations
required by the Construction Manager. Landlord hereby approves Buffalo
Construction, Inc. as a contractor without further action required on the part
of Tenant. Following the preparation and approval of the Final Plans and the
working drawings, Tenant shall construct the improvements to the Premises
according to the Final Plans and in a good and workmanlike manner in compliance
with Landlord’s reasonable rules regarding construction in the Building.
Construction Manager shall review and approve the construction bid provided by
Tenant’s contractor prior to any Tenant’s Work commencing. On behalf of
Landlord, the Construction Manager shall supervise the construction of the
Premises. Tenant shall reimburse Landlord from the Tenant Improvement Allowance
for Landlord’s actual out-of-pocket costs in connection therewith.

E.             Permits, Compliance with Laws. Tenant shall be responsible for
applying for and obtaining all permits required for Tenant to perform Tenant’s
Work or to operate within the Premises, including without limitation, building
permits, the final certificate of occupancy or its equivalent and for obtaining
the final fire inspection approval after installation of its fixtures, furniture
and equipment and for obtaining any other required inspections and approvals,
and shall provide Landlord with a copy of all such permits, approvals and
certificates of occupancy. The Final Plans shall comply with all applicable
local, state and federal laws, ordinances, codes and regulations. Tenant’s
architect shall certify to Landlord and Tenant that the Final Plans comply with
the Americans with Disabilities Act of 1990 and all other applicable local,
state and federal laws, ordinances, codes and regulations.

F.             Substantial Completion. For purposes of this Lease, substantially
complete means full completion, except


--------------------------------------------------------------------------------




for minor or insubstantial details of construction, decoration or installation.

G.            No Liability. Notwithstanding the review and approval by Landlord
of Tenant’s Space Plans, the Final Plans and Specifications, Landlord shall have
no responsibility or liability in regard to the safety, sufficiency, adequacy or
legality thereof and Tenant shall be solely responsible for the compliance of
such plans and specifications (and improvement constructed as a result hereof)
with all applicable laws and regulations, the architectural completeness and
sufficiency thereof and other matters relating thereto.

H.            Insurance. Tenant shall secure, pay for, and maintain, or cause
its contractors and subcontractors to secure, pay for, and maintain, during the
continuance of construction and fixturing work within the Premises, all of the
insurance policies required in the amounts as set forth herein, together with
such insurance as may from time to time be required by city, county, state or
federal laws, codes, regulations or authorities. Tenant shall not commence, nor
may it permit its contractors and its subcontractors to commence any work, until
all required insurance has been obtained, and, if Landlord requests, until
Tenant’s certificates of such insurance have been delivered to Landlord,
tenant’s insurance policies shall name the Landlord, Landlord’s mortgagee(s), if
any, and Construction Manager, as additional insureds. Tenant’s certificates of
insurance shall provide that no change or cancellation of such insurance
coverage shall be undertaken without thirty (30) days prior written notice to
Landlord. Landlord shall have the right to require Tenant, and Tenant shall have
the duty, to stop work in the Premises immediately if any of the coverage Tenant
is required to carry herein lapses during the course of the work, in which event
Tenant’s Work may not be resumed until the required insurance is obtained and
satisfactory evidence of same is provided to Landlord.

Tenant shall purchase, or cause to be purchased, General Contractor’s and
Subcontractor’s Required Minimum Coverages and Limits of Liability as follows:

(i)            Worker’s Compensation, as required by state law, and Employer’s
Liability Insurance with a limit of not less than $2,000,000.00 (or more if
required by the law of the State) and any insurance required by any Employee
Benefit Act or similar statute applicable where the work is to be performed, as
will protect the contractor and subcontractors from any and all liability under
the aforementioned act(s) or similar statute;

(ii)           Commercial General Liability Insurance (including Contractor’s
Protective Liability) in an amount not less than $2,000,000.00 per occurrence
whether involving personal injury liability (or death resulting there from) or
property damage liability or a combination thereof (combined single limit
coverage) with a minimum aggregate limit of $2,000,000.00. Such insurance shall
include explosion, collapse and underground coverage. Such insurance shall
insure each party’s general contractor against any and all claims for personal
injury, death, and damage to the property of others arising from its operations
under its contract, whether such operations are performed by such party’s
contractors, subcontractors, or sub-subcontractors, or by anyone directly or
indirectly employed by any of them; and

(iii)          Comprehensive Automotive Liability Insurance, for the ownership,
maintenance, or operation of any automotive equipment, whether owned, leased, or
otherwise held, including employer’s non-ownership and hired automobile
liability endorsements, in an amount not less than $2,000,000.00 per occurrence
and $2,000,000.00 aggregate, combined single limit bodily injury and property
damage liability.

Such insurance policies shall insure Tenant’s general contractor and all
subcontractors against any and all claims for bodily injury, including death
resulting there from, and damage to the property of others arising from its
operations under its contract in connection with construction of the Premises,
whether performed by Tenant’s general contractor, subcontractors, or
sub-subcontractors, or by anyone directly or indirectly employed by any of them.


--------------------------------------------------------------------------------




EXHIBIT F


BUILDING RULES AND REGULATIONS

1.             Sidewalks, doorways, vestibules, halls, stairways, and other
similar areas shall not be used for the disposal of trash, be obstructed by
Tenant or be used by Tenant for any purpose other than ingress and egress to and
from the Premises and for going from one part of the Building to another part of
the Building.

2.             Plumbing fixtures and appliances shall be used only for the
purposes for which designed, and no sweepings, rubbish, rags, or other
unsuitable material shall be thrown or placed therein. Damage resulting to any
such fixtures or appliances from misuse by Tenant shall be paid by such Tenant
and Landlord shall not in any case he responsible therefor.

3.             Signs, advertisements, or notices visible in or from public
corridors or from outside the Building shall be subject to Landlord’s prior
written approval. Without Landlord’s prior consent no nails, hooks, or screws
shall be driven or inserted into any part of the Building, and no curtains or
other window treatments shall be placed between the glass and the Building
standard window treatments.

4.             With respect to work being performed by Tenant in the Premises,
Tenant shall refer all contractors, contractors’ representatives, and
installation technicians rendering any service to Tenant to Landlord for
Landlord’s supervision and approval before the performance of any contractual
services. This provision shall apply to all work performed in the Building,
including, but not limited to, installations of telephones, telegraph equipment
electrical devices and attachments, and any and all installations of every
nature affecting floors, walls, woodwork, trim, windows, ceilings, equipment,
and other physical portions of the Building.

5.           Movement in or out of the Building of furniture, office equipment
safes and other heavy equipment, or the dispatch or receipt by Tenant of any
bulky material or merchandise, or materials which require use of elevators or
stairways or movement through the Building entrances or lobby, shall be
restricted to such hours as Landlord designates. All such movement shall be
under the supervision of Landlord and in the manner agreed between Tenant and
Landlord by prearrangement before performance. Such prearrangement, to be
initiated by Tenant will include determination by Landlord as to the time,
method, and routing of such movement and as to limitations for safety or other
concerns. Tenant assumes all risks of damage to articles moved and injury to
persons engaged or not engaged in such movement. Tenant shall be liable to
personnel of Landlord damaged or injured as a result of acts in connection with
carrying out this service for Tenant, and Landlord shall not be liable for the
acts of any person engaged in, or any damage or loss to any property or persons
resulting from any act in connection with, such service performed for Tenant.

6.           Building management shall have the right and authority to prescribe
the maximum weight and position of safes and other heavy equipment, which may
overstress any portion of a floor. All damages done to the Building by taking in
or putting out any property of Tenant, or done by Tenant’s property while in the
Building, shall be repaired at the expense of Tenant.

7.           Corridor doors, when not in use, shall be kept closed.

8.           Tenant space visible from a public area must be kept neat and
clean.

9.           Should Tenant require telegraphic, telephonic, annunciation, or
other communication services, Landlord will direct the electricians as to where
and how wires are to be introduced and placed, and none shall be introduced or
placed except as Landlord shall direct. Electric current shall not be used for
power or heating without Landlord’s prior written permission.

10.         No animals shall be brought into or kept in, on, or about the
Building.

11.         All routine deliveries to the Premises during 8:00 a.m. to 5:00 p.m.
weekdays shall be made through the freight elevators. Passenger elevators are to
be used only for the movement of persons, unless an exception is approved by the
Building management office.

12.         All freight elevator lobbies are to be kept neat and clean. The
disposal of trash or storage of materials in these areas by Tenant is
prohibited.

13.         Tenant shall not tamper with or attempt to adjust temperature
control thermostats in the Premises. Landlord shall adjust thermostats as
required to maintain the Building standard temperature. Landlord requests that
all window blinds remain down and tilted at a 45-degree angle toward the street
to help maintain comfortable room temperatures and conserve energy.

14.         Tenant will comply with all security procedures during business
hours and after hours and on weekends.

15.         Tenants are requested to lock all office doors leading to corridors
and to turn out all lights at the close of theft working day.

16.           All requests for overtime air conditioning or heating must be
submitted in writing to the Building management office by 4:00 p.m. on the
preceding business day.

17.           No flammable or explosive fluids or materials shall be kept or
used within the Building except in areas approved by Landlord, and Tenant shall
comply with all applicable building and fire codes relating thereto.


--------------------------------------------------------------------------------




18.           Tenant may not place any items on the balconies of the Building
without obtaining Landlord’s prior written consent.

19.           No smoking shall be permitted in the Premises. Smoking shall only
be permitted in areas expressly designated by Landlord from time to time.

20.           Landlord reserves the right to rescind any of these rules and
regulations and to make such other and further rules and regulations as in its
good faith judgment shall from time to time be needed for the safety,
protection, care and cleanliness of the Property, the operation thereof, the
preservation of good order therein, and the protection and comfort of the
tenants and their agents, employees, and invitees, which rules and regulations;
when made and written notice thereof is given to Tenant, shall be binding upon
Tenant in like manner as if originally herein prescribed.

 


--------------------------------------------------------------------------------